--------------------------------------------------------------------------------

Exhibit 10.1

 
CUSIP Number: Deal # 45865UAL6

Revolving Loans (Dollar Loans) CUSIP # 45865UAM4

Revolving Loans (Multicurrency Loans) CUSIP # 45865UAN2
 

 
CREDIT AGREEMENT
 
among
 
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wachovia Bank, National Association),
as Administrative Agent, Issuing Lender and Swingline Lender
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
SOCIETE GENERALE, and
BANK OF MONTREAL
as Documentation Agents
 
$725,000,000 Senior Revolving Credit Facilities
 
WELLS FARGO SECURITIES, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
 
Dated as of March 31, 2010

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

             
Page
       
ARTICLE
 
I
       
DEFINITIONS
           
1.1
Defined Terms
 
1
1.2
Accounting Terms
 
26
1.3
Other Terms; Construction
 
26
1.4
Currency Equivalents Generally
 
28
1.5
Redenomination of Certain Foreign Currencies
 
28
       
ARTICLE
 
II
       
AMOUNT AND TERMS OF THE LOANS
           
2.1
Commitments
 
29
2.2
Borrowings
 
30
2.3
Disbursements; Funding Reliance; Domicile of Loans
 
33
2.4
Evidence of Debt; Notes
 
34
2.5
Termination and Reduction of Commitments and Swingline Commitment
 
35
2.6
Mandatory Payments and Prepayments
 
36
2.7
Voluntary Prepayments
 
37
2.8
Interest
 
38
2.9
Fees
 
39
2.10
Interest Periods
 
40
2.11
Conversions and Continuations
 
41
2.12
Method of Payments; Computations; Apportionment of Payments
 
42
2.13
Recovery of Payments
 
44
2.14
Pro Rata Treatment
 
45
2.15
Increased Costs; Change in Circumstances; Illegality
 
45
2.16
Taxes
 
48
2.17
Compensation
 
50
2.18
Replacement of Lenders; Mitigation of Costs
 
50
2.19
Letters of Credit
 
51
2.20
Increase in Commitments
 
58
2.21
Defaulting Lenders
 
59
2.22
Additional Reserve Costs
 
61
       
ARTICLE
 
III
       
CONDITIONS OF BORROWING
           
3.1
Conditions of Initial Borrowing
 
62


 
i

--------------------------------------------------------------------------------

 
 
3.2
Conditions of All Borrowings
 
65
       
ARTICLE
 
IV
       
REPRESENTATIONS AND WARRANTIES
           
4.1
Corporate Organization and Power
 
65
4.2
Authorization; Enforceability
 
66
4.3
No Violation
 
66
4.4
Governmental and Third-Party Authorization; Permits
 
66
4.5
Litigation
 
66
4.6
Taxes
 
67
4.7
Subsidiaries
 
67
4.8
Full Disclosure
 
67
4.9
Margin Regulations
 
67
4.10
No Material Adverse Effect
 
68
4.11
Financial Matters
 
68
4.12
Ownership of Properties
 
69
4.13
ERISA
 
69
4.14
Environmental Matters
 
69
4.15
Compliance with Laws
 
70
4.16
Intellectual Property
 
70
4.17
Regulated Industries
 
70
4.18
Insurance
 
70
4.19
Material Contracts
 
70
4.20
No Burdensome Restrictions
 
70
4.21
OFAC; Anti-Terrorism Laws
 
71
       
ARTICLE
 
V
       
AFFIRMATIVE COVENANTS
           
5.1
Financial Statements
 
71
5.2
Other Business and Financial Information
 
73
5.3
Compliance with All Material Contracts
 
75
5.4
Existence; Franchises; Maintenance of Properties
 
75
5.5
Use of Proceeds
 
75
5.6
Compliance with Laws
 
75
5.7
Payment of Obligations
 
75
5.8
Insurance
 
76
5.9
Maintenance of Books and Records; Inspection
 
76
5.10
Permitted Acquisitions
 
76
5.11
Creation or Acquisition of Subsidiaries
 
77
5.12
OFAC, PATRIOT Act Compliance
 
78
5.13
Further Assurances
 
78


 
ii

--------------------------------------------------------------------------------

 


ARTICLE
 
VI
       
FINANCIAL COVENANTS
           
6.1
Maximum Total Leverage Ratio
 
78
6.2
Minimum Interest Coverage Ratio
 
78
       
ARTICLE
 
VII
       
NEGATIVE COVENANTS
           
7.1
Merger; Consolidation
 
79
7.2
Indebtedness
 
79
7.3
Liens
 
81
7.4
Asset Dispositions
 
82
7.5
Acquisitions
 
83
7.6
Restricted Payments
 
83
7.7
Transactions with Affiliates
 
84
7.8
Lines of Business
 
84
7.9
Limitation on Certain Restrictions
 
84
7.10
No Other Negative Pledges
 
85
7.11
Investments in Subsidiaries
 
85
7.12
Fiscal Year
 
85
7.13
Accounting Changes
 
85
       
ARTICLE
 
VIII
       
EVENTS OF DEFAULT
           
8.1
Events of Default
 
86
8.2
Remedies: Termination of Commitments, Acceleration, etc
 
88
8.3
Remedies: Set-Off
 
89
       
ARTICLE
 
IX
       
THE ADMINISTRATIVE AGENT
           
9.1
Appointment and Authority
 
89
9.2
Rights as a Lender
 
89
9.3
Exculpatory Provisions
 
89
9.4
Reliance by Administrative Agent
 
90
9.5
Delegation of Duties
 
91
9.6
Resignation of Administrative Agent
 
91
9.7
Non-Reliance on Administrative Agent and Other Lenders
 
92
9.8
No Other Duties, Etc
 
92
9.9
Guaranty Matters
 
92


 
iii

--------------------------------------------------------------------------------

 


9.10
Swingline Lender
 
92
       
ARTICLE
 
X
       
MISCELLANEOUS
           
10.1
Expenses; Indemnity; Damage Waiver
 
92
10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
 
94
10.3
Waiver of Jury Trial
 
95
10.4
Notices; Effectiveness; Electronic Communication
 
95
10.5
Amendments, Waivers, etc
 
96
10.6
Successors and Assigns
 
98
10.7
No Waiver
 
101
10.8
Survival
 
102
10.9
Severability
 
102
10.10
Construction
 
102
10.11
Confidentiality
 
102
10.12
Counterparts; Integration; Effectiveness
 
103
10.13
Disclosure of Information
 
103
10.14
USA Patriot Act Notice
 
103


 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A-1
Form of Dollar Note
Exhibit A-2
Form of Multicurrency Note
Exhibit A-3
Form of Swingline Note
Exhibit B-1
Form of Notice of Borrowing
Exhibit B-2
Form of Notice of Swingline Borrowing
Exhibit B-3
Form of Notice of Conversion/Continuation
Exhibit B-4
Form of Letter of Credit Notice
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Guaranty
Exhibit F
Form of Financial Condition Certificate

 
SCHEDULES
 
Schedule 1.1(a)
Commitments and Notice Addresses
Schedule 1.1(b)
Existing Letters of Credit
Schedule 1.1(c)
Mandatory Costs Rate
Schedule 4.1
Jurisdictions of Organization
Schedule 4.4
Consents and Approvals
Schedule 4.5
Litigation Matters
Schedule 4.7
Subsidiaries
Schedule 4.19
Material Contracts
Schedule 7.2
Indebtedness
Schedule 7.3
Liens
Schedule 7.7
Transactions with Affiliates

 
 
v

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of the 31st day of March, 2010, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wachovia Bank, National Association), as Administrative
Agent (as hereinafter defined) for the Lenders, and BANK OF AMERICA, N.A., as
Syndication Agent (as hereinafter defined) for the Lenders (“BofA”).
 
BACKGROUND STATEMENT
 
The Borrower has requested that the Lenders make available to the Borrower
revolving credit facilities in the aggregate principal amount of
$725,000,000.  The Borrower will use the proceeds of these facilities as
provided in Section 5.5.  The Lenders are willing to make available to the
Borrower the credit facilities described herein subject to and on the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Defined Terms.  For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
 
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock issued or given as purchase price by the Borrower and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.
 
“Additional Commitment” has the meaning set forth in Section 2.20(c).
 
“Additional Lender” has the meaning set forth in Section 2.20(a).
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity, provided that it is understood that matters concerning the
funding of Multicurrency Loans denominated in a Foreign Currency and the
disbursement of the proceeds thereof will be administered by the Multicurrency
Agent, and references herein to the “Administrative Agent” in such a context
shall be deemed to refer to the “Multicurrency Agent”.
 
“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party.
 
“Agents” means, collectively, the Multicurrency Agent and the Administrative
Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Aggregate Revolving Dollar Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Dollar Loans outstanding at such time,
(ii) the aggregate principal amount of Swingline Loans outstanding at such time
and (iii) the aggregate Letter of Credit Exposure of all Dollar Lenders at such
time.
 
“Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
 
“Applicable Commitment Percentage” means, at any time with respect to either the
Dollar Commitments or the Multicurrency Commitments, the percentage that the
aggregate Dollar Commitments or the aggregate Multicurrency Commitments, as the
case may be, bear to the Commitments at such time.
 
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):
 
Tier
 
Total Leverage Ratio
 
Applicable
LIBOR
Margin
   
Applicable
Base Rate
Margin
   
Applicable
Commitment
Fee Rate
                                 I  
Less than 1.0 to 1.0
    2.00 %     1.00 %     0.35 %                              
II
 
Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0
    2.25 %     1.25 %     0.40 %                              
III
 
Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0
    2.50 %     1.50 %     0.45 %                              
IV
 
Greater than or equal to 2.0 to 1.0
    3.00 %     2.00 %     0.50 %

 
On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the fees payable pursuant to Section 2.9 shall be adjusted
effective as of such Adjustment Date (based upon the calculation of the Total
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Tier IV above
(notwithstanding the actual Total Leverage Ratio).  For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Borrower beginning with the Reference Period ending as of the last day of the
first fiscal quarter of fiscal year 2010, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of
(i) financial statements as of the end of and for such Reference Period and
(ii) a duly completed Compliance Certificate with respect to such Reference
Period.  From the Closing Date until the first Adjustment Date requiring a
change in any Applicable Percentage as provided herein, each Applicable
Percentage shall be based on Tier I above.
 
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Period” has the meaning set forth in Section 5.1(c).
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Arrangers” mean Wells Fargo Securities, LLC, Banc of America Securities LLC and
their respective successors.
 
“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
 
“Bankruptcy Code” means 11 U.S.C. §§  101 et seq., as amended from time to time,
and any successor statute.
 
“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or Section  8.1(g).
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
 
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means, at any time, any Revolving Loan that bears interest at
such time at the applicable Adjusted Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section  2.11) on
a single date of a group of Loans of a single Class, Currency and Type
(including a Swingline Loan made by the Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.
 
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination relevant to a LIBOR Loan or a LIBOR Market Index
Rate Loan, any such day that is also a day on which trading in Dollar deposits
is conducted by banks in London, England in the London interbank Eurodollar
market and (iii) in respect of any notice or determination in connection with,
and payments of principal and interest on, Loans denominated in Euros, such day
is also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros.
 
“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
 
“Cash Collateral Account” has the meaning given to such term in Section 2.19(i).
 
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause  (i) above entered into with any bank or trust company meeting the
qualifications specified in clause  (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time or the occurrence of any other event or condition
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
 
 
6

--------------------------------------------------------------------------------

 
 
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower ceases to
be composed of individuals that are Continuing Directors.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans, Multicurrency
Loans or Swingline Loans; when used in reference to any Lender, refers to
whether such Lender is a Dollar Lender or a Multicurrency Lender; and, when used
in reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or Multicurrency Commitment.
 
“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Sections  3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
 
“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.
 
“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt (including the unused fees provided for under Section 2.9)
paid, accrued or capitalized by the Borrower and its Subsidiaries during such
Reference Period.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Borrower or any Subsidiary of the Borrower during such period, and
(ii) the net income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument (other than a Credit Document) or Requirement of
Law applicable to such Subsidiary.
 
“Continuing Directors” means, as of any date, members of the board of directors
or other equivalent governing body of the Borrower (i) who were members of that
board or equivalent governing body on the date 24 months prior to such date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 
“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, the Guaranty, and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower or any other Credit Party with
respect to this Agreement, in each case as amended, modified, supplemented or
restated from time to time.
 
“Credit Parties” means the Borrower, each of the Subsidiary Guarantors and their
respective successors.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Currency” means Dollars or any Foreign Currency.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed to fund any Loan, or any participation
interest in Letters of Credit or Swingline Loans, in each case requested and
permitted to be made hereunder in accordance with the terms hereof, which
failure has not been cured within three Business Days after the date on which it
is required to fund such Loan or participation interest hereunder, (ii) has
notified the Borrower, the Administrative Agent, Swingline Lender or the Issuing
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after written request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or
participations in Letters of Credit or Swingline Loans, (iv) has failed to pay
to the Administrative Agent, the Swingline Lender, the Issuing Lender or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured, or (v) (a) has become or is insolvent or has a parent company
that has become or is insolvent, (b) has become the subject of a proceeding
under any Debtor Relief Law, or has had a receiver, conservator, trustee or
custodian appointed for it (including, without limitation, the appointment of
the Federal Deposit Insurance Corporation as a receiver or conservator by a
federal or state chartering authority or otherwise pursuant to the Federal
Deposit Insurance Act), or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or (c) has a parent company that has become the subject of a
proceeding under any Debtor Relief Law, or has had a receiver, conservator,
trustee or custodian appointed for it (including, without limitation, the
appointment of the Federal Deposit Insurance Corporation as a receiver or
conservator by a federal or state chartering authority or otherwise pursuant to
the Federal Deposit Insurance Act), or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment.
 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
 
 
9

--------------------------------------------------------------------------------

 
 
“Dollar Amount” means, at any time: (a) with respect to an amount denominated in
Dollars, such amount; and (b) with respect to an amount denominated in a Foreign
Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.
 
“Dollar Commitment” means, with respect to any Dollar Lender at any time, the
commitment of such Lender to make Dollar Loans and participate in Letters of
Credit and Swingline Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on Schedule
1.1(a) under the caption “Dollar Commitment” or, if such Lender has entered into
one or more Assignment and Assumptions, the amount set forth for such Lender at
such time in the Register maintained by the Administrative Agent pursuant to
Section 10.6(c) as such Lender’s “Dollar Commitment,” in either case, as such
amount may be reduced at or prior to such time pursuant to the terms hereof or
increased from time to time pursuant to Section 2.20.
 
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on such date of
determination, based upon the Spot Rate.
 
“Dollar Lender” means each Person listed on Schedule 1.1(a) as having a Dollar
Commitment and each other Person that becomes a “Dollar Lender” hereunder
pursuant to Section 2.18(a), Section 2.20 or Section 10.6, and their respective
successors and assigns.
 
“Dollar Loan” means any Revolving Loan made by a Dollar Lender pursuant to
Section 2.1(a) denominated in Dollars.
 
“Dollar Note” means, with respect to any Dollar Lender requesting the same, the
promissory note of the Borrower in favor of such Dollar Lender evidencing the
Dollar Loans made by such Lender pursuant to Section 2.1(a), in substantially
the form of Exhibit A-1, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.
 
“Dollars” or “$” means dollars of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.
 
 
10

--------------------------------------------------------------------------------

 
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment.
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
 
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections  414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
 
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:   (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the occurrence with respect to any Plan of any
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA and
Section 412 of the Code), whether or not waived, (ix) with respect to plan years
beginning prior to January 1, 2008, the adoption of an amendment to any Plan
that, pursuant to Section 307 of ERISA, would require the provision of security
to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect to plan
years beginning on or after the PPA 2006 Effective Date, the incurrence of an
obligation to provide a notice under Section 101(j) of ERISA, the adoption of an
amendment which may not take effect due to the application of Section 436(c)(1)
of the Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution
in order to satisfy the requirements of Section 436(c)(2) of the Code or Section
206(g)(2)(B) of ERISA.
 
 
11

--------------------------------------------------------------------------------

 
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Event of Default” has the meaning given to such term in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (iii) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(a)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a).
 
“Existing 2007 Credit Facility” has the meaning set forth in Section 3.1(c).
 
“Existing 2009 Credit Facility” has the meaning set forth in Section 3.1(d).
 
“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.1(b) and continued under this Agreement as Letters of Credit issued by the
Issuing Bank pursuant to Section 2.19.
 
 
12

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
“Fee Letters” means the Joint Fee Letter and the Wells Fargo Fee Letter.
 
“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
 
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
the Borrower.
 
“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
 
“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.
 
“Foreign Currency” means Euro or Sterling.
 
“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
 
 
13

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).
 
“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit E, as
amended, modified, restated or supplemented from time to time.
 
“Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to Section
5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv)
ICE Trust, (v) ICE Clear Canada, and (vi) such other clearing houses owned and
operated by the Borrower in the future, in each case in which its clearing
members make deposits to secure the obligations of its clearing members and
which is used to cover the losses sustained by such Person as a result of the
default of any such clearing member.
 
“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof;
provided, however, that, with respect to the Borrower and its Subsidiaries, the
term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
 
 
14

--------------------------------------------------------------------------------

 
 
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:   (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.
 
“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with the Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated in England and Wales and an indirect Wholly-Owned Subsidiary of the
Borrower.
 
“ICE Clear Europe Payment Services Agreement” shall mean the Payment Services
Agreement between ICE Clear Europe and Citibank, N.A., London Branch, in a form
reasonably acceptable to the Administrative Agent, for the purpose of providing
an intraday liquidity line of credit to handle timing differences between
receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
 
“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Trust” means ICE Trust U.S. LLC, a New York limited liability trust company
and a Subsidiary of the Borrower.
 
“Increasing Lender” has the meaning set forth in Section 2.20(a).
 
 
15

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due), (v) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses  (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.
 
“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
 
“Interest Period” has the meaning given to such term in Section 2.10.
 
 
16

--------------------------------------------------------------------------------

 
 
“Investments” has the meaning given to such term in Section 7.11.
 
“Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.
 
“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Banc of America Securities LLC, to the Borrower, dated February
11, 2010, relating to certain fees payable by the Borrower in respect of the
transactions contemplated by this Agreement, as amended, modified, restated or
supplemented from time to time.
 
“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types and Classes of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.
 
“Letter of Credit Exposure” means, with respect to any Dollar Lender at any
time, such Lender’s ratable share (based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments at such time, or if the
Dollar Commitments have been terminated, based upon the proportion that its
Revolving Dollar Credit Exposure bears to the Aggregate Revolving Dollar Credit
Exposure) of the sum of (i) the aggregate Stated Amount of all Letters of Credit
outstanding at such time and (ii) the aggregate amount of all Reimbursement
Obligations outstanding at such time.
 
“Letter of Credit Maturity Date” means the fifth Business Day prior to the
Maturity Date.
 
“Letter of Credit Notice” has the meaning given to such term in Section 2.19(b).
 
“Letters of Credit” has the meaning given to such term in Section 2.19(a).
 
“LIBOR Loan” means, at any time, any Revolving Loan that bears interest at such
time at the applicable Adjusted LIBOR Rate.
 
“LIBOR Market Index Rate” means, for any date, the rate for one month Dollar
deposits as reported on Reuters Screen LIBOR01 Page as of 11:00 a.m. London
time, on such day, or if such day is not a London Banking Day, then the
immediately preceding London Banking Day (or if not so reported, then as
reasonably determined by the Administrative Agent from another recognized source
or interbank quotation).
 
“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the LIBOR Market Index Rate.
 
 
17

--------------------------------------------------------------------------------

 
 
“LIBOR Rate” means, with respect to each LIBOR Loan denominated in any Currency
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum obtained by dividing (i)  (y) the rate of interest appearing on
Reuters Screen LIBOR01 Page (or any successor page) that represents an average
British Bankers Association Interest Settlement Rate for deposits denominated in
such Currency or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates at which deposits in such Currency in immediately available funds are
offered to first-tier banks in the London interbank Eurodollar market, in each
case under (y) and (z) above at approximately 11:00 a.m., London time, two (2)
Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period and in an amount substantially equal
to the amount of Wells Fargo’s LIBOR Loan comprising part of such Borrowing, by
(ii) the amount equal to 1.00 minus the Reserve Requirement (expressed as a
decimal) for such Interest Period.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.
 
“Loans” means any or all of the Revolving Loans and the Swingline Loans.
 
“Local Time” means (a) in the case of Multicurrency Loans denominated in Foreign
Currency, London time, and (b) in all other cases, Charlotte, North Carolina
time.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries,
taken as a whole, (ii) the ability of the Credit Parties, taken as a whole, to
perform their respective obligations under this Agreement or any of the other
Credit Documents or (iii) the legality, validity or enforceability of this
Agreement or any of the other Credit Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.
 
“Material Contract” has the meaning given to such term in Section 4.19.
 
“Maturity Date” means the third anniversary of the Closing Date.
 
“Multicurrency Agent” means Wells Fargo Bank, National Association, London
Branch, and any other financial institution designated by the Administrative
Agent (and reasonably acceptable to the Borrower) to act as its sub-agent and
correspondent hereunder in respect of the disbursement and payment of
Multicurrency Loans.
 
“Multicurrency Commitment” means, with respect to any Multicurrency Lender at
any time, the commitment of such Lender to make Multicurrency Loans in an
aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Multicurrency
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, the amount set forth for such Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 10.6(c) as such
Lender’s “Multicurrency Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof or increased from
time to time pursuant to Section 2.20.
 
 
18

--------------------------------------------------------------------------------

 
 
“Multicurrency Lender” means each Person listed on Schedule 1.1(a) as having a
Multicurrency Commitment and each other Person that becomes a “Multicurrency
Lender” hereunder pursuant to Section 2.18(a), Section 2.20 or Section 10.6, and
their respective successors and assigns.
 
“Multicurrency Loan” means any Revolving Loan made by a Multicurrency Lender
pursuant to Section 2.1(b) denominated in Dollars or a Foreign Currency.
 
“Multicurrency Note” means, with respect to any Multicurrency Lender requesting
the same, the promissory note of the Borrower in favor of such Multicurrency
Lender evidencing the Multicurrency Loans made by such Lender pursuant to
Section 2.1(b), in substantially the form of Exhibit A-2, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section  4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means, in the case of any Asset Disposition, the aggregate
cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii)  the amount required to retire Indebtedness to the extent
such Indebtedness is secured by Liens on the subject property; it being
understood that the term “Net Cash Proceeds” shall include, as and when
received, any cash received upon the sale or other disposition of any non-cash
consideration received by any Credit Party in respect of any of the foregoing
events.
 
“Nonconsenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
“Non-Wholly-Owned Subsidiary” has the meaning given to such term in Section
7.11.
 
“Notes” means any or all of the Dollar Notes, the Multicurrency Notes and the
Swingline Note.
 
“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
 
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
 
 
19

--------------------------------------------------------------------------------

 
 
“Notice of Swingline Borrowing” has the meaning given to such term in Section
2.2(d).
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations, and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by the Borrower or any Subsidiary Guarantor to the Administrative Agent,
any Lender, the Swingline Lender, the Issuing Lender or any other Person
entitled thereto, under this Agreement or any of the other Credit Documents, and
all payment and other obligations owing or payable at any time by the Borrower
to any Hedge Party under or in connection with any Hedge Agreement to fix or
limit interest rates payable by the Borrower in respect of any Loans, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” has the meaning given to such term in Section 10.6(d).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
 
“Payment Office” means the office of the Administrative Agent or the
Multicurrency Agent designated on Schedule 1.1(a) under the heading
“Instructions for wire transfers to the Administrative Agent,” or such other
office as the Administrative Agent or the Multicurrency Agent may designate to
the Lenders and the Borrower for such purpose from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.
 
“Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(iv).
 
“Permitted Liens” has the meaning given to such term in Section 7.3.
 
 
20

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of Section 
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which the Borrower or any ERISA Affiliate may have
any liability.
 
“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008.  However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where: (A)
is the later of (x) the date on which the last collective bargaining agreement
relating to the Plan terminates (determined without regard to any extension
thereof agreed to after August 17, 2006), or (y) the first day of the first plan
year beginning on or after January 1, 2008; and (B) is January 1, 2010.
 
“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
 
“Prohibited Transaction” means any transaction described in (i) Section  406 of
ERISA that is not exempt by reason of Section  408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 
4975(c)(2) or 4975(d) of the Code.
 
“Projections” has the meaning given to such term in Section 4.11(b).
 
“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Credit Party.
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
 
“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).
 
“Register” has the meaning given to such term in Section 10.6(c).
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Reimbursement Obligation” has the meaning given to such term in Section
2.19(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
 
21

--------------------------------------------------------------------------------

 
 
“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section  4043(c) of ERISA for which the 30-day notice
under Section  4043(a) of ERISA has not been waived by the PBGC (including,
without limitation, any failure to meet the minimum funding standard of, or
timely make any required installment under, Section 412 of the Code or Section
302 of ERISA, regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code), (ii) any such “reportable event” subject to advance
notice to the PBGC under Section  4043(b)(3) of ERISA, (iii) any application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Code, and (iv) a cessation of operations described in Section 
4062(e) of ERISA.
 
“Required Lenders” means, at any time, the Revolving Credit Lenders holding
outstanding Revolving Loans and Unutilized Commitments (or, after the
termination of the Commitments, outstanding Revolving Loans, Letter of Credit
Exposure and Swingline Exposure) representing at least a majority of the
aggregate, at such time, of all outstanding Revolving Loans and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Revolving Loans, Letter of Credit Exposure and Swingline
Exposure), provided that the Commitment of, and the portion of the outstanding
Revolving Loans and other Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.  The Required Lenders of a Class (which shall include the
terms “Required Dollar Lenders” and “Required Multicurrency Lenders”) means
Lenders having Revolving Credit Exposures and unused Commitments of such Class
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments of such Class at such time.
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority or any Self-Regulatory Organization, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and the other
Credit Documents.
 
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
 
“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.
 
 
22

--------------------------------------------------------------------------------

 
 
“Revaluation Date” means with respect to any Multicurrency Loan, each of the
following: (i) each date of a Borrowing of a LIBOR Loan denominated in a Foreign
Currency, (ii) each date of a continuation of a LIBOR Loan denominated in a
Foreign Currency, and (iii) such additional dates as the Administrative Agent
shall reasonably determine or the Required Multicurrency Lenders shall
reasonably require.
 
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (i) the aggregate principal Dollar Amount of all
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Swingline Exposure at such time and (iii) such Lender’s Letter of
Credit Exposure at such time.
 
“Revolving Dollar Credit Exposure” means, with respect to any Dollar Lender at
any time, the sum of (i) the aggregate principal amount of all Dollar Loans made
by such Lender that are outstanding at such time, (ii) such Lender’s Swingline
Exposure at such time and (iii) such Lender’s Letter of Credit Exposure at such
time.
 
“Revolving Credit Lenders” means, collectively, the Dollar Lenders and the
Multicurrency Lenders.
 
“Revolving Loans” means, collectively, the Dollar Loans and the Multicurrency
Loans.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii)  (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
 
“Spot Rate” for a Currency means the rate determined by the Administrative Agent
to be the rate quoted as the spot rate for the purchase of such Currency with
another Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such spot rate
is not available, the “Spot Rate” shall be determined by reference to a
publically available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, the Administrative Agent may use any reasonable method it deems
appropriate to determine such spot rate, and such determination shall be
conclusive absent manifest error.
 
 
23

--------------------------------------------------------------------------------

 
 
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).
 
“Sterling” or “£” means the lawful money of the United Kingdom.
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.
 
“Swingline Commitment” means $50,000,000, or, if less, the aggregate Dollar
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.
 
“Swingline Exposure” means, with respect to any Dollar Lender at any time, its
maximum aggregate liability to make Refunded Swingline Loans pursuant to
Section  2.2(e) to refund, or to purchase participations pursuant to Section
2.2(f) in, Swingline Loans that are outstanding at such time.
 
“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.
 
“Swingline Loans” has the meaning given to such term in Section 2.1(c).
 
“Swingline Maturity Date” means the day which is 30 days prior to the Maturity
Date.
 
“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.1(c), in substantially
the form of Exhibit A-3, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.
 
“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Terminating Liquidity Facility” has the meaning set forth in Section 3.1(e).
 
 
24

--------------------------------------------------------------------------------

 
 
“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section 2.5 or Section 8.2.
 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
 
“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
 
“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt as of
such date to (ii) Consolidated EBITDA for such Reference Period.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 
“Type” has the meaning given to such term in Section 2.2(a).
 
“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.
 
“Unutilized Commitment” means, with respect to any Revolving Credit Lender at
any time, such Lender’s Unutilized Dollar Commitment or Unutilized Multicurrency
Commitment, as the context may require.
 
“Unutilized Dollar Commitment” means, with respect to any Dollar Lender at any
time, such Lender’s Dollar Commitment at such time less the sum of (i) the
aggregate principal amount of all Dollar Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.
 
“Unutilized Multicurrency Commitment” means, with respect to any Multicurrency
Lender at any time, such Lender’s Multicurrency Commitment at such time less the
sum of the aggregate principal amount of all Multicurrency Loans made by such
Lender that are outstanding at such time.
 
“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.
 
 
25

--------------------------------------------------------------------------------

 
 
“Wells Fargo” means Wells Fargo Bank, National Association (successor by merger
to Wachovia Bank, National Association), and its successors and assigns.
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo and Wells Fargo
Securities, LLC, to the Borrower, dated February 11, 2010, relating to certain
fees payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.
 
“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 
1.2 Accounting Terms.  Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Borrower notifies the Administrative Agent that it wishes to amend any
financial covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
 
1.3 Other Terms; Construction.
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented,
restated or otherwise modified (subject to any restrictions on such amendments,
supplements, restatements or modifications set forth herein or in any other
Credit Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Credit Document, shall be construed to refer to such Credit Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) All references herein to the Lenders or any of them shall be deemed to
include the Swingline Lender and the Issuing Lender unless specifically provided
otherwise or unless the context otherwise requires.
 
(c) Notwithstanding the foregoing, calculations to determine compliance by the
Borrower for any period with the Total Leverage Ratio covenant as set forth in
Article VI, and calculations of the financial covenants contained in Article VI
to determine whether a condition to a Permitted Acquisition, Permitted Asset
Disposition, permitted incurrence of Indebtedness or other transaction has been
met, shall be determined in each case on a pro forma basis (a “Pro Forma Basis”)
after giving effect to any Acquisition, Asset Disposition, incurrence of
Indebtedness or other transaction (each, a “transaction”) occurring during such
period (or proposed to be consummated, as the case may be) as if such
transaction had occurred as of the first day of such period, in accordance with
the following:
 
(i) any Indebtedness incurred or assumed by any Credit Party in connection with
any transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition that is not retired or repaid in connection therewith) shall be
deemed to have been incurred or assumed as of the first day of the applicable
period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);
 
(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;
 
        (iii) with respect to any Permitted Acquisition, (A) income statement
items (whether positive or negative), cash flow statements (as they relate to
Capital Expenditures and Capitalized Software Development Costs) and balance
sheet items attributable to the Person or assets acquired shall (to the extent
not otherwise included in the consolidated financial statements of the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with other
provisions of this Agreement) be included in such calculations to the extent
relating to the applicable period, provided that such income statement, cash
flow statement and balance sheet items are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent, and
(B) operating expense reductions, cost savings and other pro forma adjustments
attributable to such Permitted Acquisition may be included to the extent that
such adjustments (y) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act (irrespective of whether the Borrower is subject
thereto) or (z) have been approved in writing by the Administrative Agent; and
 
 
27

--------------------------------------------------------------------------------

 
 
(iv) with respect to any Permitted Asset Disposition, income statement items
(whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
 
1.4 Currency Equivalents Generally.
 
(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to the Borrower, provided that the failure of the Administrative Agent to
provide the Borrower with any such notice shall neither affect any obligations
of the Borrower hereunder or the applicability of the Spot Rate as so determined
nor result in any liability on the part of the Administrative Agent to the
Borrower.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable Currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial ratios hereunder or except as otherwise provided herein,
the applicable amount of any Currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Amount as so determined by the
Administrative Agent in accordance with this Agreement.
 
(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or LIBOR
Loan is denominated in a Foreign Currency, such amount shall be the relevant
Foreign Currency Equivalent of such Dollar Amount (rounded to the nearest unit
of such Foreign Currency), as determined by the Administrative Agent.
 
1.5 Redenomination of Certain Foreign Currencies.
 
(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
 
(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Borrower for any amount due under this Agreement and (ii) without increasing any
commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euro.
 
 
28

--------------------------------------------------------------------------------

 
 
(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1 Commitments.
 
(a) Each Dollar Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make Dollar Loans to the Borrower, from time to
time on any Business Day during the period from and including the Closing Date
to but excluding the Termination Date, in an aggregate principal amount at any
time outstanding not exceeding its Dollar Commitment, provided that no Borrowing
of Dollar Loans shall be made if, immediately after giving effect thereto (and
to any concurrent repayment of Swingline Loans with proceeds of Dollar Loans
made pursuant to such Borrowing), (y) the Revolving Dollar Credit Exposure of
any Dollar Lender would exceed its Dollar Commitment at such time or (z) the
Aggregate Revolving Dollar Credit Exposure would exceed the aggregate Dollar
Commitments at such time.  Subject to and on the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Dollar Loans.
 
(b) Each Multicurrency Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make Multicurrency Loans to the Borrower, from
time to time on any Business Day during the period from and including the
Closing Date to but excluding the Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Multicurrency Commitment,
provided that no Borrowing of Multicurrency Loans shall be made if, immediately
after giving effect thereto, (y) the Dollar Amount of Multicurrency Loans of any
Multicurrency Lender would exceed its Multicurrency Commitment at such time or
(z) the Dollar Amount of the aggregate outstanding Multicurrency Loans would
exceed the aggregate Multicurrency Commitments at such time.  Subject to and on
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Multicurrency Loans.
 
(c) The Swingline Lender agrees, subject to and on the terms and conditions of
this Agreement, to make loans in Dollars (each, a “Swingline Loan,” and
collectively, the “Swingline Loans”) to the Borrower under the Dollar
Commitments, from time to time on any Business Day during the period from the
Closing Date to but excluding the Swingline Maturity Date (or, if earlier, the
Termination Date), in an aggregate principal amount at any time outstanding not
exceeding the Swingline Commitment.  Swingline Loans may be made even if the
aggregate principal amount of Swingline Loans outstanding at any time, when
added to the aggregate principal amount of the Dollar Loans made by the
Swingline Lender in its capacity as a Dollar Lender outstanding at such time,
would exceed the Swingline Lender’s own Dollar Commitment at such time, but
provided that no Borrowing of Swingline Loans shall be made if, immediately
after giving effect thereto, (x) the Revolving Dollar Credit Exposure of any
Dollar Lender would exceed its Dollar Commitment at such time, (y) the Aggregate
Revolving Dollar Credit Exposure would exceed the aggregate Dollar Commitments
at such time or (z) any Lender is at such time a Defaulting Lender hereunder,
unless the aggregate Swingline Exposure of such Lender has been reallocated
pursuant to Section 2.21(c)(i) and any amount not reallocated has been cash
collateralized pursuant to Section 2.21(c)(ii) or the Swingline Lender has
entered into other satisfactory arrangements with the Borrower or such Lender to
eliminate the Swingline Lender’s risk with respect to such Lender.  Subject to
and on the terms and conditions of this Agreement, the Borrower may borrow,
repay (including by means of a Borrowing of Dollar Loans pursuant to
Section 2.2(e)) and reborrow Swingline Loans.
 
 
29

--------------------------------------------------------------------------------

 
 
2.2 Borrowings.
 
(a) The Dollar Loans and Multicurrency Loans denominated in Dollars shall, at
the option of the Borrower and subject to the terms and conditions of this
Agreement, be either Base Rate Loans or LIBOR Loans (each, a “Type” of Revolving
Loan).  The Multicurrency Loans denominated in a Foreign Currency shall be made
and maintained as LIBOR Loans at all times.  All Revolving Loans comprising the
same Borrowing shall, unless otherwise specifically provided herein, be of the
same Type and Currency.  The Swingline Loans shall be made and maintained as
LIBOR Market Index Rate Loans at all times.
 
(b) In order to make a Borrowing (other than (w) Borrowings of Swingline Loans,
which shall be made pursuant to Section  2.2(d), (x) Borrowings for the purpose
of repaying Refunded Swingline Loans, which shall be made pursuant to Section 
2.2(e), (y) Borrowings for the purpose of satisfying a Reimbursement Obligation
of the Borrower, which shall be made pursuant to Section 2.19(e), and
(z) Borrowings involving continuations or conversions of outstanding Revolving
Loans, which shall be made pursuant to Section  2.11), (i) the Borrower will
give the Administrative Agent written notice not later than 11:00 a.m.,
Charlotte, North Carolina time, three (3) Business Days prior to each Borrowing
of Dollar Loans or Multicurrency Loans denominated in Dollars to be comprised of
LIBOR Loans and not later than 10:00 a.m., Charlotte, North Carolina time, on
the Business Day of any Borrowing of Dollar Loans or Multicurrency Loans
denominated in Dollars to be comprised of Base Rate Loans, and (ii) the Borrower
will give the Administrative Agent written notice not later than 10:00 a.m.,
Charlotte, North Carolina time, four (4) Business Days prior to each Borrowing
of Multicurrency Loans denominated in a Foreign Currency; provided, however,
that requests for the Borrowing of any Revolving Loans to be made on the Closing
Date may, at the discretion of the Administrative Agent, be given with less
advance notice than as specified hereinabove.  Each such notice (each, a “Notice
of Borrowing”) shall be irrevocable, shall be given in the form of Exhibit B-1
and shall specify (1) the aggregate principal amount, Currency, Class and
initial Type of the Revolving Loans to be made pursuant to such Borrowing,
(2) in the case of a Borrowing of LIBOR Loans, the initial Interest Period to be
applicable thereto, and (3) the requested Borrowing Date, which shall be a
Business Day.  Upon its receipt of a Notice of Borrowing, the Administrative
Agent will promptly notify each applicable Lender of the proposed
Borrowing.  Notwithstanding anything to the contrary contained herein:
 
 
30

--------------------------------------------------------------------------------

 
 
(i) except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e) and Borrowings to satisfy a Reimbursement
Obligation of the Borrower in accordance with Section 2.19(e), the aggregate
principal amount of each Borrowing comprised of Base Rate Loans shall not be
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments with respect to the applicable Class), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
(or, if less, in the amount of the aggregate Unutilized Commitments with respect
to the applicable Class);
 
(ii) to the extent practicable and not in violation of the minimum borrowing
requirements hereunder, all Borrowings of Revolving Loans denominated in Dollars
shall be made such that, after giving effect to each Borrowing thereof, the
percentage that the aggregate outstanding Dollar Loans and Multicurrency Loans
denominated in Dollars bear to the aggregate outstanding Revolving Loans
denominated in Dollars shall equal the Applicable Commitment Percentage for
Dollar Commitments and Multicurrency Commitments, respectively, provided that,
notwithstanding the foregoing, the Borrower may alter the balance of Revolving
Loans denominated in Dollars between Dollar Loans and Multicurrency Loans as
aforesaid described (through, by way of example, the use of the proceeds from a
Borrowing of Dollar Loans to pay down outstanding Multicurrency Loans
denominated in Dollars), in order to facilitate the borrowing of Multicurrency
Loans denominated in a Foreign Currency, so that, for the avoidance of doubt,
the Borrower may alter the balance of Revolving Loans  denominated in Dollars
between Dollar Loans and Multicurrency Loans as aforesaid described, to allow
for Borrowings of Multicurrency Loans denominated in a Foreign Currency up to a
Foreign Currency Equivalent of $150,000,000 so long as all conditions to a
Borrowing hereunder can be satisfied and such alteration does not have the
effect of causing the Dollar Amount of all outstanding Revolving Loans to exceed
the Aggregate Commitments or the Aggregate Revolving Dollar Credit Exposure to
exceed the aggregate Dollar Commitments;
 
(iii) if the Borrower shall have failed to designate the Type of Dollar Loans or
Multicurrency Loans denominated in Dollars comprising a Borrowing, the Borrower
shall be deemed to have requested a Borrowing comprised of Base Rate Loans; and
 
(iv) if the Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.
 
(c) Not later than 1:00 p.m., Local Time, on the requested Borrowing Date, each
applicable Lender will make available to the Administrative Agent at its Payment
Office an amount, in the applicable Currency and in immediately available funds,
equal to the amount of the Revolving Loan or Revolving Loans to be made by such
Lender.  To the extent such Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Borrower in accordance with
Section 2.3(a) and in like funds as received by the Administrative Agent.
 
 
31

--------------------------------------------------------------------------------

 
 
(d) In order to make a Borrowing of a Swingline Loan, the Borrower will give the
Administrative Agent (and the Swingline Lender, if the Swingline Lender is not
also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte, North Carolina time, on the date of such Borrowing.  Each such notice
(each, a “Notice of Swingline Borrowing”) shall be given in the form of
Exhibit B-2, shall be irrevocable and shall specify (i) the principal amount of
the Swingline Loan to be made pursuant to such Borrowing (which shall not be
less than $100,000 and, if greater, shall be in an integral multiple of $100,000
in excess thereof (or, if less, in the amount of the Unutilized Swingline
Commitment)) and (ii) the requested Borrowing Date, which shall be a Business
Day.  Not later than 1:00 p.m., Charlotte, North Carolina time, on the requested
Borrowing Date, the Swingline Lender will make available to the Administrative
Agent at its Payment Office an amount, in Dollars and in immediately available
funds, equal to the amount of the requested Swingline Loan.  To the extent the
Swingline Lender has made such amount available to the Administrative Agent as
provided hereinabove, the Administrative Agent will make such amount available
to the Borrower in accordance with Section 2.3(a) and in like funds as received
by the Administrative Agent.
 
(e) With respect to any outstanding Swingline Loans, the Swingline Lender may at
any time (whether or not an Event of Default has occurred and is continuing) in
its sole and absolute discretion, and is hereby authorized and empowered by the
Borrower to, cause a Borrowing of Dollar Loans to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other Dollar
Lender (on behalf of, and with a copy to, the Borrower), not later than 10:00
a.m., Charlotte, North Carolina time on the Business Day of the proposed
Borrowing Date therefor, a notice (which shall be deemed to be a Notice of
Borrowing given by the Borrower) requesting the Dollar Lenders to make Dollar
Loans (which shall be made initially as Base Rate Loans) on such Borrowing Date
in an aggregate amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given that
the Swingline Lender requests to be repaid.  Not later than 1:00 p.m.,
Charlotte, North Carolina time, on the requested Borrowing Date, each Dollar
Lender (other than the Swingline Lender) will make available to the
Administrative Agent at its Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the Dollar Loan to be made
by such Lender.  To the extent the Dollar Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline
Loans.  Notwithstanding any provision of this Agreement to the contrary, on the
relevant Borrowing Date, the Refunded Swingline Loans (including the Swingline
Lender’s ratable share thereof, in its capacity as a Dollar Lender) shall be
deemed to be repaid with the proceeds of the Dollar Loans made as provided above
(including a Dollar Loan deemed to have been made by the Swingline Lender), and
such Refunded Swingline Loans deemed to be so repaid shall no longer be
outstanding as Swingline Loans but shall be outstanding as Dollar Loans.  If any
portion of any such amount repaid (or deemed to be repaid) to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in any bankruptcy, insolvency or similar proceeding or otherwise, the
loss of the amount so recovered shall be shared ratably among all the Dollar
Lenders in the manner contemplated by Section 2.14(b).
 
 
32

--------------------------------------------------------------------------------

 
 
(f) If, as a result of any Bankruptcy Event with respect to the Borrower, Dollar
Loans are not made pursuant to Section 2.2(e) in an amount sufficient to repay
any amounts owed to the Swingline Lender in respect of any outstanding Swingline
Loans, or if the Swingline Lender is otherwise precluded for any reason from
giving a notice on behalf of the Borrower as provided for hereinabove, the
Swingline Lender shall be deemed to have sold without recourse, representation
or warranty, and each Dollar Lender shall be deemed to have purchased and hereby
agrees to purchase, a participation in such outstanding Swingline Loans in an
amount equal to its ratable share (based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments at such time, or if the
Dollar Commitments have been terminated, based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments, in each case immediately
prior to the termination thereof) of the unpaid amount thereof together with
accrued interest thereon.  Upon one (1) Business Day’s prior notice from the
Swingline Lender, each Dollar Lender (other than the Swingline Lender) will make
available to the Administrative Agent at its Payment Office an amount, in
Dollars and in immediately available funds, equal to its respective
participation.  To the extent the Dollar Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent.  In the
event any such Dollar Lender fails to make available to the Administrative Agent
the amount of such Lender’s participation as provided in this Section 2.2(f),
the Swingline Lender shall be entitled to recover such amount on demand from
such Dollar Lender, together with interest thereon for each day from the date
such amount is required to be made available for the account of the Swingline
Lender until the date such amount is made available to the Swingline Lender at
the Federal Funds Rate for the first three (3) Business Days and thereafter at
the Adjusted Base Rate.  Promptly following its receipt of any payment by or on
behalf of the Borrower in respect of a Swingline Loan, the Swingline Lender will
pay to each Dollar Lender that has acquired a participation therein such
Lender’s ratable share of such payment.
 
(g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Dollar Lender (other than the Swingline Lender) to make
Dollar Loans for the purpose of repaying any Refunded Swingline Loans pursuant
to Section 2.2(e) and each such Dollar Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Dollar Lender may have against the
Swingline Lender, the Administrative Agent, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, (iii) the failure of the amount of such Borrowing of Dollar
Loans to meet the minimum Borrowing amount specified in Section 2.2(b), or
(iv) the failure of any conditions set forth in Section 3.2 or elsewhere herein
to be satisfied.
 
2.3 Disbursements; Funding Reliance; Domicile of Loans.
 
(a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter.  The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.
 
 
33

--------------------------------------------------------------------------------

 
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the Adjusted Base Rate.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Swingline Loans and Letters of Credit and to make payments
pursuant to Section 10.1(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any such
payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.
 
(d) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices, provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan to or for the
account of such Lender in accordance with the terms of this Agreement.
 
2.4 Evidence of Debt; Notes.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.
 
(b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Class, Currency and Type of each such Loan and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of each such Loan and (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of each such
Loan and each Lender’s share thereof.
 
 
34

--------------------------------------------------------------------------------

 
 
(c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
 
(d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Dollar Loans, by a Dollar Note appropriately
completed in substantially the form of Exhibit A-1, (ii) in the case of
Multicurrency Loans, by a Multicurrency Note appropriately completed in
substantially the form of Exhibit A-2 and (iii) in the case of the Swingline
Loans, by a Swingline Note appropriately completed in substantially the form of
Exhibit A-3, in each case executed by the Borrower and payable to the order of
such Lender.  Each Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.
 
2.5 Termination and Reduction of Commitments and Swingline Commitment.
 
(a) The Commitments shall be automatically and permanently terminated on the
Termination Date.  The Swingline Commitment shall be automatically and
permanently terminated on the Swingline Maturity Date, unless sooner terminated
pursuant to any other provision of this Section 2.5 or Section 8.2.
 
(b) At any time and from time to time after the date hereof, upon not less than
five (5) Business Days’ prior written notice to the Administrative Agent (and in
the case of a termination or reduction of the Unutilized Swingline Commitment,
the Swingline Lender), the Borrower may terminate in whole or reduce in part the
aggregate Unutilized Dollar Commitments, the aggregate Unutilized Multicurrency
Commitments or the Unutilized Swingline Commitment, provided that any such
partial reduction shall be in an aggregate amount of not less than $5,000,000
($500,000 in the case of the Unutilized Swingline Commitment) or, if greater, an
integral multiple of $1,000,000 in excess thereof ($100,000 in the case of the
Unutilized Swingline Commitment).  The amount of any termination or reduction
made under this Section 2.5(b) may not thereafter be reinstated.
 
(c) Except as set forth in Section 2.5(d), each reduction of the Commitments
pursuant to this Section shall be applied ratably among the Lenders of such
Class according to their respective Commitments of such Class.  Notwithstanding
any provision of this Agreement to the contrary, any reduction of the
Commitments pursuant to this Section 2.5 that has the effect of reducing the
aggregate Dollar Commitments to an amount less than the amount of the Swingline
Commitment at such time shall result in an automatic corresponding reduction of
the Swingline Commitment, as the case may be, to the amount of the aggregate
Dollar Commitments (as so reduced), without any further action on the part of
the Borrower, the Swingline Lender or any other Lender.
 
 
35

--------------------------------------------------------------------------------

 
 
(d) The Borrower shall have the right, at any time, upon at least ten Business
Days’ notice to a Defaulting Lender (with a copy to the Administrative Agent),
to terminate in whole such Lender’s Commitment, without affecting the
Commitments of any other Lender; provided that, (i) for so long as any Loans are
outstanding, the consent of the Required Lenders shall be required prior to the
termination of the Commitment of any Defaulting Lender and (ii) such Defaulting
Lender has paid the Administrative Agent, the Swingline Lender, the Issuing
Lender and any Lender all amounts owed by such Defaulting Lender pursuant to the
terms of this Agreement.  Such termination shall be effective, (x) with respect
to such Lender’s Unutilized Commitment, on the date set forth in such notice,
provided, however, that such date shall be no earlier than ten Business Days
after receipt of such notice and (y) with respect to each Revolving Loan
outstanding to such Lender, in the case of Base Rate Loans, on the date set
forth in such notice and, in the case of LIBOR Loans, on the last day of the
then current Interest Period relating to such LIBOR Loan.  Upon termination of a
Lender’s Commitments under this Section 2.5(d), the Borrower will pay or cause
to be paid all principal of, and interest accrued to the date of such payment
on, Revolving Loans owing to such Lender and, subject to Section 2.21, pay any
accrued commitment fees or letter of credit fees payable to such Lender pursuant
to the provisions of Section 2.9, and all other amounts payable to such Lender
hereunder (including, but not limited to, any amounts owing under Sections 2.15
and 2.16); and, if such Lender is an Issuing Lender, shall pay to such Issuing
Lender for deposit in an escrow account an amount equal to the Letter of Credit
Exposure issued by such Issuing Bank, whereupon all Letters of Credit issued by
such Issuing Bank shall be deemed to have been issued outside of this Agreement
on a bilateral basis and shall cease for all purposes to constitute a Letter of
Credit issued under this Agreement, and upon such payments, except as otherwise
provided below, the obligations of such Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Lender’s rights under Sections 2.15, 2.16, 2.19(j) and 10.1, in each case in
accordance with the terms thereof, shall survive such release and discharge as
to matters occurring prior to such date and (ii) such escrow agreement shall be
in a form reasonably agreed to by the Borrower and such Issuing Lender.  Subject
to Section 2.20, the aggregate amount of the Commitments of the Lenders once
reduced pursuant to this Section 2.5(d) may not be reinstated.  The termination
of the Commitments of a Defaulting Lender pursuant to this Section 2.5(d) will
not be deemed to be a waiver of any right that the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender that arose prior to the date of such termination. Upon any such
termination, the pro rata shares of the remaining Lenders will be revised.
 
2.6 Mandatory Payments and Prepayments.
 
(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, (i) the aggregate outstanding principal of the Revolving Loans shall
be due and payable in full on the Maturity Date, and (ii) the aggregate
outstanding principal of the Swingline Loans shall be due and payable in full on
the Swingline Maturity Date.
 
 
36

--------------------------------------------------------------------------------

 
 
(b) In the event that, at any time, the Aggregate Revolving Dollar Credit
Exposure (excluding the aggregate amount of any Swingline Loans to be repaid
with proceeds of Dollar Loans made on the date of determination) shall exceed
the aggregate Dollar Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will immediately
prepay the outstanding principal amount of the Swingline Loans and, to the
extent of any excess remaining after prepayment in full of outstanding Swingline
Loans, the outstanding principal amount of the Dollar Loans in the amount of
such excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Dollar Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 2.19(i), and thereupon such cash shall be deemed to reduce the
aggregate Letter of Credit Exposure by an equivalent amount.  In the event that,
on any Revaluation Date, the aggregate Dollar Amount of Multicurrency Loans
exceeds 105% of the aggregate Multicurrency Commitments at such time (after
giving effect to any concurrent termination or reduction thereof), the Borrower
will prepay the outstanding principal amount of the Multicurrency Loans in the
amount of such excess, (i) within 1 Business Day after receipt of notice thereof
for any such prepayment of  Multicurrency Loans denominated in Dollars and (ii)
within 3 Business Days after receipt of notice thereof for any such prepayment
of Multicurrency Loans denominated in a Foreign Currency.
 
2.7 Voluntary Prepayments.
 
(a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans of any Class, in whole or in part, without premium or penalty
(except as provided in clause  (iii) below), upon written notice given to the
Administrative Agent not later than 11:00 a.m., Local Time, three (3) Business
Days prior to each intended prepayment of LIBOR Loans and one (1) Business Day
prior to each intended prepayment of Base Rate Loans (other than Swingline
Loans, which may be prepaid on a same-day basis), provided that (i) each partial
prepayment of LIBOR Loans shall be in an aggregate principal amount of not less
than $5,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Swingline Loans), (ii) no partial prepayment of LIBOR Loans made
pursuant to any single Borrowing shall reduce the aggregate outstanding
principal amount of the remaining LIBOR Loans under such Borrowing to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, and (iii) unless made together with all amounts required under
Section 2.17 to be paid as a consequence of such prepayment, a prepayment of a
LIBOR Loan may be made only on the last day of the Interest Period applicable
thereto.  Each such notice shall specify the proposed date of such prepayment
and the aggregate principal amount, Class and Type of the Loans to be prepaid
(and, in the case of LIBOR Loans, the Interest Period of the Borrowing pursuant
to which made), and shall be irrevocable and shall bind the Borrower to make
such prepayment on the terms specified therein.  Revolving Loans and Swingline
Loans prepaid pursuant to this Section 2.7(a) may be reborrowed, subject to the
terms and conditions of this Agreement.  In the event the Administrative Agent
receives a notice of prepayment under this Section, the Administrative Agent
will give prompt notice thereof to the Lenders; provided that if such notice has
also been furnished to the Lenders, the Administrative Agent shall have no
obligation to notify the Lenders with respect thereto.
 
 
37

--------------------------------------------------------------------------------

 
 
(b) Each prepayment of the Loans of any Class made pursuant to Section 2.7(a)
shall be applied ratably among the Lenders of such Class holding the Loans being
prepaid, in proportion to the principal amount held by each, provided that the
proceeds thereof shall be applied so that after giving effect thereto the
percentage that the aggregate outstanding Dollar Loans and Multicurrency Loans
denominated in Dollars (after giving effect to each such Borrowing) bear to the
aggregate outstanding Revolving Loans denominated in Dollars shall equal the
Applicable Commitment Percentage for Dollar Commitments and Multicurrency
Commitments, respectively.
 
2.8 Interest.
 
(a) Subject to Section 2.8(b), the Borrower will pay interest in respect of the
unpaid principal amount of each Loan, from the date of Borrowing thereof until
such principal amount shall be paid in full, (i) at the Adjusted Base Rate, as
in effect from time to time during such periods as such Loan is a Base Rate
Loan, (ii) at the Adjusted LIBOR Rate, as in effect from time to time during
such periods as such Loan is a LIBOR Loan, and (iii) at the Adjusted LIBOR
Market Index Rate, as in effect from time to time for all Swingline Loans.
 
(b) Upon the occurrence and during the continuance of any Event of Default under
Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required Lenders)
upon the occurrence and during the continuance of any other Event of Default,
all outstanding principal amounts of the Loans and, to the greatest extent
permitted by law, all interest accrued on the Loans and all other accrued and
outstanding fees and other amounts hereunder, shall bear interest at a rate per
annum equal to the interest rate applicable from time to time thereafter to such
Loans plus 2% (or, in the case of interest, fees and other amounts for which no
rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in each
case, such default interest shall be payable on demand.  To the greatest extent
permitted by law, interest shall continue to accrue after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any law pertaining to insolvency or debtor relief.
 
(c) Accrued (and theretofore unpaid) interest shall be payable as follows:
 
(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow) and each LIBOR Market Index Rate Loan, in arrears on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date; provided, that in the event the Loans are repaid
or prepaid in full and the Commitments have been terminated, then accrued
interest in respect of all Base Rate Loans and LIBOR Market Index Rate Loans
shall be payable together with such repayment or prepayment on the date thereof;
 
 
38

--------------------------------------------------------------------------------

 
 
(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section  2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause  (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
 
(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.
 
(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law.  If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender.  Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
 
2.9 Fees.  The Borrower agrees to pay:
 
(a) To Wells Fargo, for its own account, the administrative fee required under
the Wells Fargo Fee Letter to be paid to Wells Fargo, in the amounts due and at
the times due as required by the terms thereof;
 
(b) To the Administrative Agent, for the account of each Lender, a commitment
fee for each calendar quarter (or portion thereof) for the period from and
including the Closing Date to but excluding the Termination Date, at a per annum
rate equal to the Applicable Percentage in effect for such fee from time to time
during such quarter on such Lender’s ratable share (based on the proportion that
its Commitment bears to the aggregate Commitments) of the average daily
aggregate Unutilized Commitments (excluding clause  (ii) of the definition
thereof for purposes of this Section 2.9(b) only), payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Termination Date;
 
 
39

--------------------------------------------------------------------------------

 
 
(c) To the Administrative Agent, for the account of each Dollar Lender, a letter
of credit fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit outstanding during such quarter, at a per annum rate equal to
the Applicable Percentage in effect from time to time during such quarter for
LIBOR Loans, on such Lender’s ratable share (based on the proportion that its
Dollar Commitment bears to the aggregate Dollar Commitments, or if the Dollar
Commitments have been terminated, based upon the proportion that its Revolving
Dollar Credit Exposure bears to the Aggregate Revolving Dollar Credit Exposure)
of the daily average aggregate Stated Amount of such Letters of Credit, payable
in arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on the later of the
Termination Date and the date of termination of the last outstanding Letter of
Credit;
 
(d) To Wells Fargo, for its own account in its capacity as the Issuing Lender,
the fronting fee required under the Wells Fargo Fee Letter to be paid to Wells
Fargo, in the amounts due and at the times due as required by the terms thereof;
and
 
(e) To the Issuing Lender, for its own account, such commissions, transfer fees
and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender, but without duplication of amounts payable under Section 2.9(d).
 
2.10 Interest Periods.  Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing comprised of Base
Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans,
the Borrower shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrower, be a one,
two, three or six-month period; provided, however, that:
 
(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;
 
(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
 
(iii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
 
 
40

--------------------------------------------------------------------------------

 
 
(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
 
(v) the Borrower may not select any Interest Period that expires after the
Maturity Date, with respect to Revolving Loans that are to be maintained as
LIBOR Loans;
(vi) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and
 
(vii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
 
2.11 Conversions and Continuations.
 
(a) The Borrower shall have the right, on any Business Day occurring on or after
the Closing Date, to elect (i) to convert all or a portion of the outstanding
principal amount of any Base Rate Loans into LIBOR Loans, or to convert any
LIBOR Loans the Interest Periods for which end on the same day into Base Rate
Loans, or (ii) upon the expiration of any Interest Period, to continue all or a
portion of the outstanding principal amount of any LIBOR Loans the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (t) Borrowings of a Class may only be continued as or converted
into a Borrowing of the same Class, (u) a Borrowing denominated in one Currency
may not be continued as, or converted to, a Borrowing in a different Currency,
(v) a Borrowing of LIBOR Loans denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type, (w) any such conversion of LIBOR
Loans into Base Rate Loans shall involve an aggregate principal amount of not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; any such conversion of Base Rate Loans into, or continuation of,
LIBOR Loans shall involve an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
and no partial conversion of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, (x) except as otherwise provided in Section 2.15(f), LIBOR Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the Borrower will pay, upon such conversion, all amounts
required under Section 2.17 to be paid as a consequence thereof), (y) no such
conversion or continuation shall be permitted with regard to any Swingline
Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation
of LIBOR Loans shall be permitted during the continuance of a Default or Event
of Default.
 
 
41

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall make each such election by giving the Administrative
Agent written notice (i) not later than 11:00 a.m., Charlotte, North Carolina
time, three (3) Business Days prior to the intended effective date of any
conversion of Base Rate Loans into LIBOR Loans, or any continuation of LIBOR
Loans denominated in Dollars, (ii) not later than 10:00 a.m., Charlotte, North
Carolina time, four (4) Business Days prior to the intended effective date of
any continuation of LIBOR Loans denominated in a Foreign Currency, and (iii) not
later than 11:00 a.m., Charlotte, North Carolina time, one (1) Business Day
prior to the intended effective date of any conversion of LIBOR Loans into Base
Rate Loans.  Each such notice (each, a “Notice of Conversion/Continuation”)
shall be irrevocable, shall be given in the form of Exhibit B-3 and shall
specify (x) the date of such conversion or continuation (which shall be a
Business Day), (y) in the case of a conversion into, or a continuation of, LIBOR
Loans, the Interest Period to be applicable thereto, and (z) the aggregate
amount, Class, Currency and Type of the Loans being converted or
continued.  Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each applicable Lender of the proposed
conversion or continuation.  In the event that the Borrower shall fail to
deliver a Notice of Conversion/Continuation as provided herein with respect to
any of its outstanding LIBOR Loans, such LIBOR Loans denominated in Dollars
shall automatically be converted to Base Rate Loans upon the expiration of the
then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof) and LIBOR Loans denominated in a Foreign Currency shall be repaid
upon the expiration of the then current Interest Period applicable thereto
pursuant to the terms hereof.  In the event the Borrower shall have failed to
select in a Notice of Conversion/Continuation the duration of the Interest
Period to be applicable to any conversion into, or continuation of, its LIBOR
Loans, then the Borrower shall be deemed to have selected an Interest Period
with a duration of one month.
 
2.12 Method of Payments; Computations; Apportionment of Payments.
 
(a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in the applicable Currency and in immediately
available funds to the Administrative Agent, for the account of the Lenders
entitled to such payment or the Administrative Agent, the Multicurrency Agent,
the Issuing Lender, or the Swingline Lender, as the case may be (except as
otherwise expressly provided herein as to payments required to be made directly
to the Lenders) at its Payment Office prior to 12:00 noon, Local Time, on the
date payment is due.  Any payment made as required hereinabove, but after 12:00
noon, Local Time, shall be deemed to have been made on the next succeeding
Business Day.  If any payment falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day (except
that in the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
 
 
42

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows:   (i) if the payment is received by 12:00 noon, Local Time,
in immediately available funds, the Administrative Agent will make available to
each relevant Lender on the same date, by wire transfer of immediately available
funds, such Lender’s ratable share of such payment (based on the percentage that
the amount of the relevant payment owing to such Lender bears to the total
amount of such payment owing to all of the relevant Lenders), and (ii) if such
payment is received after 12:00 noon, Local Time, or in other than immediately
available funds, the Administrative Agent will make available to each such
Lender its ratable share of such payment by wire transfer of immediately
available funds on the next succeeding Business Day (or in the case of
uncollected funds, as soon as practicable after collected).  If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
 
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans and Multicurrency Loans
denominated in Sterling, 365/366 days, as the case may be, or (ii) in all other
instances, 360 days; and in each case under (i) and (ii) above, with regard to
the actual number of days (including the first day, but excluding the last day)
elapsed.
 
(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied as follows:
 
(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents;
 
(ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
 
(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
 
 
43

--------------------------------------------------------------------------------

 
 
(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including, without limitation, fees incurred and interest accruing
at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
 
(v) fifth, to the payment of the outstanding principal amount of the Obligations
(including the payment of any outstanding Reimbursement Obligations and the
obligation to cash collateralize Letter of Credit Exposure), and with respect to
any Hedge Agreement between the Borrower or any of its Subsidiaries, on the one
hand, and any Hedge Party, on the other hand (to the extent such Hedge Agreement
is permitted hereunder), any breakage, termination or other payments due under
such Hedge Agreement and any interest accrued thereon;
 
(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents and not repaid; and
 
(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
 
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses  (iii) through (vii)
above.
 
2.13 Recovery of Payments.
 
(a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, the Issuing Lender or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
 
(b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrower, its
representative or successor in interest, or any other Person, whether by court
order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount.  If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.
 
 
44

--------------------------------------------------------------------------------

 
 
2.14 Pro Rata Treatment.
 
(a) All fundings, continuations and conversions of Loans of any Class shall be
made by the Lenders pro rata on the basis of their respective Commitments of
such Class (in the case of the funding of Revolving Loans pursuant to
Section 2.2) or on the basis of their respective outstanding Loans of such Class
(in the case of continuations and conversions of Revolving Loans pursuant to
Section 2.11, or in the event the Commitments have expired or have been
terminated), as the case may be from time to time.  All payments on account of
principal of or interest on any Revolving Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders of a Class shall be
apportioned ratably among such Lenders of such Class in proportion to the
amounts of such principal, interest, fees or other Obligations of such Class
owed to them respectively.
 
(b) If any Lender of any Class shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations of such Class hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations of
such Class greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other Obligations of such Class of the other Lenders of such
Class, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders of such Class ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them of such Class, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Swingline Loans or Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.14(b) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.14(b) to share in the benefits of any recovery on such secured claim.
 
2.15 Increased Costs; Change in Circumstances; Illegality.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or the Issuing
Lender;
 
 
45

--------------------------------------------------------------------------------

 
 
(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.16 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Lender); or
 
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s or the Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.
 
(c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.15(a) or Section 2.15(b), and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
 
46

--------------------------------------------------------------------------------

 
 
(e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the
Lenders.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
 
(f) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower.  Upon such notice, (i) each of such Lender’s then outstanding
LIBOR Loans shall automatically, on the expiration date of the respective
Interest Period applicable thereto (or, to the extent any such LIBOR Loan may
not lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower.
 
 
47

--------------------------------------------------------------------------------

 
 
 
2.16 Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b) Without limiting the provisions of Section 2.16(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
 
48

--------------------------------------------------------------------------------

 
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) If the Administrative Agent or any Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 2.16(f) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
 
49

--------------------------------------------------------------------------------

 
 
2.17 Compensation.  The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder.  Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17.  A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent.  Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
 
2.18 Replacement of Lenders; Mitigation of Costs.
 
(a) The Borrower may, at any time (other than after the occurrence and during
the continuance of an Event of Default) at its sole expense and effort, require
any Lender (i) that has requested compensation from the Borrower under Sections
2.15(a) or 2.15(b) or payments from the Borrower under Section 2.16, or (ii) the
obligation of which to make or maintain LIBOR Loans or any funded participations
in Letters of Credit not refinanced through the Borrowing of Revolving Loans has
been suspended under Section 2.15(f) or (iii) that is a Defaulting Lender or a
Nonconsenting Lender, in any case upon notice to such Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.6), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
(i) the Administrative Agent shall have received the assignment fee specified in
Section 10.6(b)(iv), which fee shall be payable by the Borrower or such
assignee;
 
 
50

--------------------------------------------------------------------------------

 
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
 
(iv) in the case of an assignment of the interests, rights and obligations under
this Agreement and the related Credit Documents of a Nonconsenting Lender, such
assignee shall have approved (or shall approve) such consent, waiver or
amendment that resulted in the Nonconsenting Lender becoming a Nonconsenting
Lender; and
 
(v) such assignment does not conflict with applicable Requirements of Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b) If any Lender requests compensation under Sections 2.15(a) or 2.15(b), or
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender gives a notice pursuant to Section 2.15(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.15(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
2.19 Letters of Credit.
 
(a) Issuance.  Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, at any time and from time to time on and after the Closing
Date and prior to the earlier of (i) the Letter of Credit Maturity Date and (ii)
the Termination Date, and upon request by the Borrower in accordance with the
provisions of Section 3.2, issue for the account of the Borrower or any of its
Subsidiaries under the Dollar Commitments one or more irrevocable standby
letters of credit denominated in Dollars and in a form customarily used or
otherwise approved by the Issuing Lender (collectively with the Existing Letters
of Credit, and, in each case, with all amendments, modifications and supplements
thereto, substitutions therefor and renewals and restatements thereof, the
“Letters of Credit”).  The Stated Amount of each Letter of Credit shall not be
less than $100,000.00 (other than with respect to an Existing Letter of
Credit).  Notwithstanding the foregoing:
 
 
51

--------------------------------------------------------------------------------

 
 
(i) No Letter of Credit shall be issued if the Stated Amount upon issuance when
added to the Aggregate Revolving Dollar Credit Exposure, would exceed the
aggregate Dollar Commitments at such time;
 
(ii) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, or otherwise will
benefit, a Subsidiary of the Borrower, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit (and the Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of its Subsidiaries inures to the benefit of
the Borrower and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries);
 
(iii) No Letter of Credit shall be issued that by its terms expires later than
the Letter of Credit Maturity Date or, in any event, more than one year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and
 
(iv) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (B) the Issuing Lender shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 3.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Letter of Credit would
violate the provisions of Section 2.19(a) or (C) any Lender is at such time a
Defaulting Lender hereunder, unless the aggregate Letter of Credit Exposure of
such Lender has been reallocated pursuant to Section 2.21(c)(i) and any amount
not reallocated has been cash collateralized pursuant to Section 2.21(c)(ii) or
the Issuing Lender has entered into other satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect to
such Lender.
 
 
52

--------------------------------------------------------------------------------

 
 
(b) Notices.  Whenever the Borrower desires the issuance of a Letter of Credit,
the Borrower will give the Issuing Lender written notice with a copy to the
Administrative Agent not later than 11:00 a.m., Charlotte, North Carolina time,
three Business Days (or such shorter period as is acceptable to the Issuing
Lender in any given case) prior to the requested date of issuance thereof.  Each
such notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be
given in the form of Exhibit B-4 and shall specify (i) the requested date of
issuance, which shall be a Business Day, (ii) the requested Stated Amount and
expiry date of the Letter of Credit, and (iii) the name and address of the
requested beneficiary or beneficiaries of the Letter of Credit.  The Borrower
will also complete any application procedures and documents reasonably required
by the Issuing Lender in connection with the issuance of any Letter of
Credit.  Upon its issuance of any Letter of Credit, the Issuing Lender will
promptly notify the Administrative Agent of such issuance, and the
Administrative Agent will give prompt notice thereof to each Dollar Lender.  The
renewal or extension of any outstanding Letter of Credit shall, for purposes of
this Section 2.19, be treated in all respects as the issuance of a new Letter of
Credit.
 
(c) Participations.  Immediately upon the issuance of any Letter of Credit, the
Issuing Lender shall be deemed to have sold and transferred to each Dollar
Lender, and each Dollar Lender shall be deemed irrevocably and unconditionally
to have purchased and received from the Issuing Lender, without recourse or
warranty (except for the absence of Liens thereon created, incurred or suffered
to exist by, through or under the Issuing Lender), an undivided interest and
participation, pro rata (based on the proportion that its Dollar Commitment
bears to the aggregate Dollar Commitments at such time, or if the Dollar
Commitments have been terminated, based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments, in each case immediately
prior to the termination thereof), in such Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto and any guaranty pertaining thereto; provided, however, that the fee
relating to Letters of Credit described in Section 2.9(d) shall be payable
directly to the Issuing Lender as provided therein, and the other Dollar Lenders
shall have no right to receive any portion thereof.  In consideration and in
furtherance of the foregoing, each Dollar Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Dollar Lender’s pro rata share (determined as provided
above) of each Reimbursement Obligation not reimbursed by the Borrower on the
date due as provided in Section 2.19(d) or through the Borrowing of Dollar Loans
as provided in Section 2.19(e) (because the conditions set forth in Section 3.2
cannot be satisfied, or for any other reason), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Upon any change in the
Commitments of any of the Dollar Lenders, with respect to all outstanding
Letters of Credit and Reimbursement Obligations there shall be an automatic
adjustment to the participations pursuant to this Section 2.19(c) to reflect the
new pro rata shares of the assigning Dollar Lender and the assignee.  Each
Dollar Lender’s obligation to make payment to the Issuing Lender pursuant to
this Section 2.19(c) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the termination of the Dollar
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.
 
 
53

--------------------------------------------------------------------------------

 
 
(d) Reimbursement.  The Borrower hereby agrees to reimburse the Issuing Lender
by making payment to the Administrative Agent, for the account of the Issuing
Lender, in immediately available funds, for any payment made by the Issuing
Lender under any Letter of Credit (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, a “Reimbursement
Obligation”) immediately upon, and in any event on the same Business Day as, the
making of such payment by the Issuing Lender (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if satisfied
pursuant to a Borrowing of Dollar Loans made on the date of such payment by the
Issuing Lender, as set forth more completely in Section 2.19(e)), together with
interest on the amount so paid by the Issuing Lender, to the extent not
reimbursed prior to 2:00 p.m., Charlotte, North Carolina time, on the date of
such payment or disbursement, for the period from the date of the respective
payment to the date the Reimbursement Obligation created thereby is satisfied,
at the Adjusted Base Rate applicable to Dollar Loans as in effect from time to
time during such period, such interest also to be payable on demand.  The
Issuing Lender will provide the Administrative Agent and the Borrower with
prompt notice of any payment or disbursement made or to be made under any Letter
of Credit, although the failure to give, or any delay in giving, any such notice
shall not release, diminish or otherwise affect the Borrower’s obligations under
this Section 2.19(d) or any other provision of this Agreement.  The
Administrative Agent will promptly pay to the Issuing Lender any such amounts
received by it under this Section 2.19(d).
 
(e) Payment by Dollar Loans.  In the event that the Issuing Lender makes any
payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 2.19(d), and to the extent that any amounts then held in the Cash
Collateral Account established pursuant to Section 2.19(i) shall be insufficient
to satisfy such Reimbursement Obligation in full, the Issuing Lender will
promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify each Dollar Lender, of such failure.  If the Administrative
Agent gives such notice prior to 12:00 noon, Charlotte, North Carolina time, on
any Business Day, each Dollar Lender will make available to the Administrative
Agent, for the account of the Issuing Lender, its pro rata share (based on the
percentage of the aggregate Dollar Commitments represented by such Lender’s
Dollar Commitment) of the amount of such payment on such Business Day in
immediately available funds.  If the Administrative Agent gives such notice
after 12:00 noon, Charlotte, North Carolina time, on any Business Day, each such
Dollar Lender shall make its pro rata share of such amount available to the
Administrative Agent on the next succeeding Business Day.  If and to the extent
any Dollar Lender shall not have so made its pro rata share of the amount of
such payment available to the Administrative Agent, such Dollar Lender agrees to
pay to the Administrative Agent, for the account of the Issuing Lender,
forthwith on demand such amount, together with interest thereon at the Federal
Funds Rate for each day from such date until the date such amount is paid to the
Administrative Agent.  The failure of any Dollar Lender to make available to the
Administrative Agent its pro rata share of any payment under any Letter of
Credit shall not relieve any other Dollar Lender of its obligation hereunder to
make available to the Administrative Agent its pro rata share of any payment
under any Letter of Credit on the date required, as specified above, but no
Dollar Lender shall be responsible for the failure of any other Dollar Lender to
make available to the Administrative Agent such other Dollar Lender’s pro rata
share of any such payment.  Each such payment by a Dollar Lender under this
Section 2.19(e) of its pro rata share of an amount paid by the Issuing Lender
shall constitute a Dollar Loan by such Dollar Lender (the Borrower being deemed
to have given a timely Notice of Borrowing therefor) and shall be treated as
such for all purposes of this Agreement; provided that for purposes of
determining the aggregate Unutilized Dollar Commitments immediately prior to
giving effect to the application of the proceeds of such Dollar Loans, the
Reimbursement Obligation being satisfied thereby shall be deemed not to be
outstanding at such time.  Each Dollar Lender’s obligation to make Dollar Loans
pursuant to this Section 2.19(e) shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the failure of the amount of such Borrowing of Dollar Loans to meet the minimum
Borrowing amount specified in Section 2.2(b); provided, however, that each
Dollar Lender’s obligation to make Dollar Loans pursuant to this Section 2.19(e)
is subject to the conditions set forth in Section 3.2 (other than delivery by
the Borrower of a Notice of Borrowing).
 
 
54

--------------------------------------------------------------------------------

 
 
(f) Payment to Dollar Lenders.  Whenever the Issuing Lender receives a payment
in respect of a Reimbursement Obligation as to which the Administrative Agent
has received, for the account of the Issuing Lender, any payments from the
Dollar Lenders pursuant to Section 2.19(e), the Issuing Lender will promptly pay
to the Administrative Agent, and the Administrative Agent will promptly pay to
each Dollar Lender that has paid its pro rata share thereof, in immediately
available funds, an amount equal to such Dollar Lender’s ratable share (based on
the proportionate amount funded by such Dollar Lender to the aggregate amount
funded by all Dollar Lenders) of such Reimbursement Obligation.
 
(g) Existing Letters of Credit.  The Borrower and the Lenders agree that, on and
as of the Closing Date, each Existing Letter of Credit issued for the account of
the Borrower or any of its Subsidiaries will be deemed continued for the account
of such Person under this Agreement as a Letter of Credit issued pursuant to
this Section 2.19.
 
(h) Obligations Absolute.  The Reimbursement Obligations of the Borrower shall
be irrevocable, shall remain in effect until the Issuing Lender shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
 
(i) Any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;
 
(ii) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the Borrower has notice or knowledge thereof;
 
(iii) The existence of any claim, setoff, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);
 
 
55

--------------------------------------------------------------------------------

 
 
(iv) Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, telecopier or
otherwise, or any errors in translation or in interpretation of technical terms;
 
(v) Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
 
(vi) The exchange, release, surrender or impairment of any collateral or other
security for the Obligations;
 
(vii) The occurrence of any Default or Event of Default; or
 
(viii) Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor.
 
Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrower or any Lender.  It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.
 
 
56

--------------------------------------------------------------------------------

 
 
(i) Cash Collateral Account.  At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Dollar
Lenders shall, require the Borrower to deliver to the Administrative Agent such
additional amount of cash as is equal to 100% of the aggregate Stated Amount of
all Letters of Credit at any time outstanding (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.6(b), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts to be held by the Administrative Agent in a cash
collateral account (the “Cash Collateral Account”).  The Borrower hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender and the
Dollar Lenders, a Lien upon and security interest in the Cash Collateral Account
and all amounts held therein from time to time as security for Letter of Credit
Exposure, and for application to the Borrower’s Reimbursement Obligations as and
when the same shall arise.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest on the investment of such amounts in Cash
Equivalents, which investments shall be made at the direction of the Borrower
(unless a Default or Event of Default shall have occurred and be continuing, in
which case the determination as to investments shall be made at the option and
in the discretion of the Administrative Agent), amounts in the Cash Collateral
Account shall not bear interest.  Interest and profits, if any, on such
investments shall accumulate in such account.  In the event of a drawing, and
subsequent payment by the Issuing Lender, under any Letter of Credit at any time
during which any amounts are held in the Cash Collateral Account, the
Administrative Agent will deliver to the Issuing Lender an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse the Issuing Lender therefor.  Any amounts remaining in the Cash
Collateral Account (including interest) after the expiration of all Letters of
Credit and reimbursement in full of the Issuing Lender for all of its
obligations thereunder shall be held by the Administrative Agent, for the
benefit of the Borrower, to be applied against the Obligations in such order and
manner as the Administrative Agent may direct.  If the Borrower is required to
provide cash collateral pursuant to Section 2.6(b), such amount (including
interest), to the extent not applied as aforesaid, shall be returned to the
Borrower on demand, provided that after giving effect to such return (i) the
Aggregate Revolving Dollar Credit Exposure would not exceed the aggregate Dollar
Commitments at such time and (ii) no Default or Event of Default shall have
occurred and be continuing at such time.  If the Borrower is required to provide
cash collateral as a result of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
(j) The Issuing Lender.  The Issuing Lender shall act on behalf of the Dollar
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the rights,
benefits and immunities (a) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the Issuing Lender with respect to such
acts or omissions, and (b) as additionally provided herein with respect to the
Issuing Lender.
 
 
57

--------------------------------------------------------------------------------

 
 
(k) Effectiveness.  Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of the Borrower under this
Section 2.19 shall remain in full force and effect until the Issuing Lender and
the Dollar Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
 
2.20 Increase in Commitments
 
(a) From time to time on and after the Closing Date and prior to the Termination
Date, the Borrower may, upon at least 30 days’ notice to the Administrative
Agent (which shall promptly provide a copy of such notice to the Lenders),
propose to increase the aggregate amount of the Commitments of any Class by an
amount which (i) is not less than $10,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, with respect to any such request and
(ii) when aggregated with all prior and concurrent increases in the Commitments
of all Classes pursuant to this Section 2.20, is not in excess of
$100,000,000.  The Borrower may increase the aggregate amount of the Commitments
by (x) having another lender or lenders (each, an “Additional Lender”) become
party to this Agreement, (y) agreeing with any Lender (with the consent of such
Lender in its sole discretion) to increase its Commitment hereunder (each, an
“Increasing Lender”) or (z) a combination of the procedures described in clauses
(x) and (y) of this sentence; provided that no Lender shall be obligated to
increase its Commitment without its consent.
 
(b) Any increase in the Commitments pursuant to this Section 2.20 shall be
subject to satisfaction of the following conditions:
 
(i) The Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the applicable increase date signed by an Authorized
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase;
 
(ii) Each of the representations and warranties contained in Article IV and in
the other Credit Documents qualified as to materiality shall be true and correct
and those not so qualified shall be true and correct in all material respects,
in each case on and as of such date of increase with the same effect as if made
on and as of such date, both immediately before and after giving effect to such
increase (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date); and
 
(iii) At the time of such increase, no Default or Event of Default shall have
occurred and be continuing or would result from such increase.
 
(c) Upon any increase in the amount of the Commitments pursuant to this
Section 2.20 (each, an “Additional Commitment”):
 
(i) Each Additional Lender or Increasing Lender shall enter into a Joinder
Agreement pursuant to which such Additional Lender and/or Increasing Lender
shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Commitment shall be increased in the agreed amount on such
date) and such Additional Lender shall thereupon become (or, if an Increasing
Lender, continue to be) a “Lender” for all purposes hereof.
 
 
58

--------------------------------------------------------------------------------

 
 
(ii) The Borrower shall, as applicable, in coordination with the Administrative
Agent, repay all outstanding Loans of the affected Class and incur additional
Loans of the affected Class from other Lenders of such Class in each case so
that the Lenders participate in each Borrowing of such Class pro rata on the
basis of their respective Commitments of such Class (after giving effect to any
increase in the Commitments pursuant to this Section 2.20) and amounts payable
under Section 2.17 as a result of the actions required to be taken under this
Section 2.20 shall be paid in full by the Borrower; and
 
(iii) If any such Additional Lender is a Foreign Lender, such Additional Lender
shall deliver the forms required by Section 2.16(e).
 
2.21 Defaulting Lenders.  Notwithstanding anything contained in this Agreement
to the contrary, in the event that any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the Unutilized Commitment of such Defaulting
Lender pursuant to Section 2.9(b);
 
(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.5), except that the Commitments of such Defaulting Lender
may not be increased or extended without the consent of such Lender;
 
(c) if such Defaulting Lender is a Dollar Lender and if there shall be any
outstanding Letter of Credit or Swingline Loan during any time such Lender is a
Defaulting Lender, then:
 
(i) all or any part of such Defaulting Lender’s Swingline Exposure and Letter of
Credit Exposure shall be reallocated among the non-Defaulting Lenders that are
Dollar Lenders in accordance with their respective pro rata shares (based on the
proportion that its Dollar Commitment bears to the aggregate Dollar Commitments
at such time, or if the Dollar Commitments have been terminated or expired,
based on the Dollar Commitments most recently in effect, in each case
disregarding any Defaulting Lender) but only to the extent that with respect to
each such non-Defaulting Lender the Revolving Dollar Credit Exposure of such
non-Defaulting Lender (in its capacity as a Dollar Lender) outstanding at such
time (after giving effect to any such reallocation) does not exceed such
non-Defaulting Lender’s Dollar Commitment;
 
 
59

--------------------------------------------------------------------------------

 
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, including after repayment of any Dollar Loans that the
Borrower elects to repay to effect the reallocation, the Borrower shall, within
one Business Day following written notice from the Administrative Agent
demanding the deposit of cash collateral pursuant to this Section 2.21, pay to
the Administrative Agent for the benefit of the Dollar Lenders, for deposit in
an interest bearing cash deposit account to be established and maintained by the
Administrative Agent, over which the Administrative Agent shall have sole
dominion and control, upon such terms as may be satisfactory to the
Administrative Agent (the “Defaulting Lender Collateral Account”), an amount in
cash, which to the extent allowed by law shall be free and clear of all rights
and claims of third parties, equal to such Defaulting Lender’s Swingline
Exposure and Letter of Credit Exposure (the “Defaulting Lender Share”) (after
giving effect to any partial reallocation pursuant to clause (i) above) for so
long as such Defaulting Lender Share is outstanding, but only to the extent that
the reallocation described in clause (i) above cannot be made from time to time;
provided that (w) if at any time the Administrative Agent determines that the
amount on deposit in the Defaulting Lender Collateral Account shall be less than
such Defaulting Lender Share (after giving effect to any partial reallocation
pursuant to clause (i) above), the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, within one Business Day after written
notice from the Administrative Agent making such demand, pay to the
Administrative Agent an amount equal to such deficiency, which funds shall be
deposited in the Defaulting Lender Collateral Account, (x) amounts held in the
Defaulting Lender Collateral Account will be paid as necessary from time to
time, (A) to the Issuing Lender, on account of amounts owing by such Defaulting
Lender pursuant to Section 2.19, and (B) to the Swingline Lender, on account of
amounts owing by such Defaulting Lender pursuant to Sections 2.2(e) and 2.2(f),
and, in each case, such amounts will not become Dollar Loans of such Defaulting
Lender under the terms of such provisions, (y) if the Borrower is required to
provide an amount of cash collateral under this clause (ii), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after a Defaulting Lender has been determined in accordance with
the terms of this Section 2.21 to no longer be a Defaulting Lender or such
Defaulting Lender has been replaced by another Lender pursuant to Section 2.18,
and (z) amounts in such Defaulting Lender Collateral Account shall be repaid to
the Borrower to the extent not required as collateral from time to time pursuant
to the provisions of this clause (ii);
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting Lender
Share pursuant to Section 2.21(c), the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.9(c) with respect to such
Defaulting Lender Share during the period such Defaulting Lender Share is cash
collateralized;
 
(iv) if the pro rata share of the Stated Amount of outstanding Letters of Credit
of the non-Defaulting Lenders is reallocated pursuant to Section 2.21(c), then
the fees payable to the Dollar Lenders pursuant to Section 2.9(b) and Section
2.9(c) shall be adjusted in accordance with such non-Defaulting Lenders’ pro
rata shares thereof; and
 
(v) if any Defaulting Lender Share is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, the fee payable under
Section 2.9(c) with respect to such Defaulting Lender Share shall be payable to
the Issuing Lender until such Defaulting Lender Share is cash collateralized
and/or reallocated;
 
 
60

--------------------------------------------------------------------------------

 
 
(d) to the extent the Administrative Agent receives any payments or other
amounts for the account of a Defaulting Lender, such Defaulting Lender shall be
deemed to have requested that the Administrative Agent use such payment or other
amount to fulfill such Defaulting Lender’s previously unsatisfied payment
obligations hereunder; and
 
(e) for the avoidance of doubt, each of the Borrower, the Issuing Lender, the
Administrative Agent and each Lender shall retain and reserve its other rights
and remedies respecting each Defaulting Lender.
 
In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the pro rata shares of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its pro rata
share.  In addition, at such time as the Defaulting Lender is replaced by
another Lender pursuant to Section 2.18, the pro rata shares of the Lenders will
be readjusted to reflect the inclusion of the replacing Lender’s Commitment.  In
either such case, this Section 2.21 will no longer apply.
 
2.22 Additional Reserve Costs.
 
(a) If and for so long as any Multicurrency Lender is required to make special
deposits with the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Multicurrency Lender’s LIBOR Loans in any
Foreign Currency, such Multicurrency Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such LIBOR Loans,
additional interest on such LIBOR Loan at a rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formula and in the manner
set forth in Schedule 1.1(c) hereto.
 
(b) If and for so long as any Multicurrency Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority (including any such requirement imposed by the European Central
Bank or the European System of Central Banks, but excluding requirements
reflected in the Reserve Requirement or the Mandatory Costs Rate) in respect of
any of such Multicurrency Lender’s LIBOR Loans in any Foreign Currency, such
Multicurrency Lender may require the Borrower to pay, contemporaneously with
each payment of interest on each of such Multicurrency Lender’s LIBOR Loans
subject to such requirements, additional interest on such LIBOR Loan at a rate
per annum specified by such Multicurrency Lender to be the cost to such
Multicurrency Lender of complying with such requirements in relation to such
LIBOR Loan.
 
(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Multicurrency Lender, which determination shall be
conclusive absent manifest error, and notified to the Borrower (with a copy to
the Administrative Agent) in reasonable detail at least five Business Days
before each date on which interest is payable for the relevant Multicurrency
Loan, and such additional interest so notified to the Borrower by such
Multicurrency Lender shall be payable to the Administrative Agent for the
account of such Multicurrency Lender on each date on which interest is payable
for such Multicurrency Loan.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS OF BORROWING
 
3.1 Conditions of Initial Borrowing.  The Closing Date shall occur upon the
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies or in an electronic format acceptable to the
Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated as of the Closing Date (or, in the case of certificates
of governmental officials, a recent date prior to the Closing Date) and each in
a form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:
 
(i) executed counterparts of this Agreement in such number of copies as the
Administrative Agent shall have required;
 
(ii) to the extent requested by any Lender in accordance with Section 2.4(d), a
Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4(d) and executed by the Borrower;
 
(iii) the Guaranty, duly completed and executed by the Subsidiary Guarantors,
which shall include each Wholly-Owned Subsidiary of the Borrower, other than any
Foreign Subsidiary to the extent doing so would cause adverse tax or regulatory
consequences to the Borrower;
 
(iv) if any LIBOR Loans are to be borrowed prior to the 3rd Business Day after
the Closing Date, the Administrative Agent shall have received, 3 Business Days
prior to the date such LIBOR Loans are to be borrowed, a pre-funding LIBOR
indemnity letter from the Borrower and a completed Notice of Borrowing;
 
(v) a certificate, signed by an Authorized Officer of the Borrower, certifying
that (i) all representations and warranties of the Credit Parties contained in
this Agreement and the other Credit Documents qualified as to materiality shall
be true and correct and those not so qualified shall be true and correct in all
material respects, in each case as of the Closing Date, both immediately before
and after giving effect to the transactions contemplated hereby (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date), (ii) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
the transactions contemplated hereby, (iii) both immediately before and after
giving effect to the transactions contemplated hereby, no Material Adverse
Effect has occurred since December 31, 2009, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions to the initial extensions of
credit hereunder set forth in this Section 3.1 and in Section 3.2 have been
satisfied or waived as required hereunder;
 
 
62

--------------------------------------------------------------------------------

 
 
(vi) a certificate of the secretary or an assistant secretary of each Credit
Party executing any Credit Documents as of the Closing Date, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such Credit Party, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause  (iii) below were adopted to and including the
date of such certificate, and (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party, and as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing this Agreement or any of such other Credit Documents, and
attaching all such copies of the documents described above;
 
(vii) a certificate as of a recent date of the good standing of each Credit
Party executing any Credit Documents as of the Closing Date, under the laws of
its jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction; and
 
(viii) a Financial Conditions Certificate executed by the chief financial
officer of the Borrower containing the copies of the financial statements
referred to in Section 4.11 and confirming that, as of the Closing Date, after
giving effect to the consummation of the transactions contemplated hereby, the
Borrower and its Subsidiaries on a consolidated basis are solvent.
 
(b) All approvals, permits and consents of any Governmental Authorities, any
Self-Regulatory Organizations, or other Persons required in connection the
consummation of any of the transactions contemplated hereby shall have been
obtained, without the imposition of conditions that are materially adverse to
the Administrative Agent or the Lenders; all applicable waiting periods shall
have expired without any adverse action being taken or threatened by any
Governmental Authority or Self-Regulatory Organization having jurisdiction; and
no action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority or any
Self-Regulatory Organization, in each case to enjoin, restrain or prohibit, to
obtain substantial damages in respect of, or to impose materially adverse
conditions upon, this Agreement, any of the other Credit Documents or the
consummation of the transactions contemplated hereby or that could reasonably be
expected to have a Material Adverse Effect.
 
(c) The Borrower shall have (i) amended its existing Credit Agreement, dated as
of January 12, 2007, as amended by the First Amendment to Credit Agreement dated
as of August 24, 2007, the Second Amendment to Credit Agreement dated as of June
13, 2008, and as amended and restated by the Amendment and Restatement
Agreement, dated as of April 9, 2009, with Wells Fargo, as administrative agent,
BofA, as syndication agent and the lenders party thereto (the “Existing 2007
Credit Facility”) to (x) permit the consummation of the transactions
contemplated hereby, and (y) make certain other amendments thereto requested by
the Borrower and reasonably satisfactory to the Administrative Agent and (ii)
complied with all terms and conditions in the definitive documentation of such
amendment.
 
 
63

--------------------------------------------------------------------------------

 
 
(d) The Borrower shall have (i) amended its existing Credit Agreement, dated as
of April 9, 2009, with Wells Fargo, as administrative agent, BofA, as
syndication agent and the lenders party thereto, providing for a revolving
credit facility in the aggregate principal amount of $100,000,000 and a term
loan credit facility in the amount of $200,000,000 (the “Existing 2009 Credit
Facility”), to (x) permit the consummation of the transactions contemplated
hereby, (y) terminate the revolving credit commitments of the lenders
thereunder, and (z) make certain other amendments thereto requested by the
Borrower and reasonably satisfactory to the Administrative Agent and (ii)
complied with all terms and conditions in the definitive documentation of such
amendment.
 
(e) (i) All principal, interest and other amounts outstanding under the
Borrower’s existing Credit Agreement, dated as of April 9, 2009, with ICE Trust,
Wells Fargo, as administrative agent, BofA, as syndication agent and the lenders
party thereto, providing for a 364-day revolving credit facility in the
aggregate principal amount of $300,000,000 (the “Terminating Liquidity
Facility”) shall be paid in full, and (ii) all commitments to extend credit
under the agreements and instruments relating to the Terminating Liquidity
Facility and all guarantees relating thereto shall be terminated; and the
Administrative Agent shall have received evidence of the foregoing satisfactory
to it.
 
(f) Since December 31, 2009, both immediately before and after giving effect to
the transactions contemplated hereby, there shall not have occurred (i) a
Material Adverse Effect or (ii) any event, condition or state of facts that
could reasonably be expected to have a Material Adverse Effect.
 
(g) The Borrower shall have paid (i) to the Arrangers, the fees required under
the Joint Fee Letter to be paid to them on the Closing Date, in the amounts due
and payable on the Closing Date as required by the terms thereof, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Wells Fargo Fee Letter, and (iii) all other fees and reasonable
expenses of the Arrangers, the Administrative Agent and the Lenders required to
be paid on or prior to the Closing Date (including reasonable fees and expenses
of counsel) in connection with this Agreement and the other Credit Documents.
 
(h) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer of the Borrower,
including wire transfer information, directing the payment of the proceeds of
any Loans made hereunder.
 
(i) Each of the Administrative Agent and each Lender shall have received such
other documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby as it shall have reasonably requested
(including but not limited to legal opinions of counsel to the Borrower and its
Subsidiaries).
 
 
64

--------------------------------------------------------------------------------

 
 
3.2 Conditions of All Borrowings.  The obligation of each Lender to make any
Loans hereunder (excluding Revolving Loans made for the purpose of repaying
Refunded Swingline Loans pursuant to Section 2.2(e)), and the obligation of the
Issuing Lender to issue any Letters of Credit hereunder, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:
 
(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d) or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 2.19(b), as
applicable;
 
(b) Each of the representations and warranties contained in Article IV and in
the other Credit Documents qualified as to materiality shall be true and correct
and those not so qualified shall be true and correct in all material respects,
in each case on and as of such Borrowing Date (including the Closing Date, in
the case of the any Loans made on the Closing Date hereunder) or such date of
issuance of a Letter of Credit with the same effect as if made on and as of such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
 
(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date.
 
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 3.2(b) and 3.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.
 
ARTICLE IV 
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
 
4.1 Corporate Organization and Power.  Each Credit Party (i) is a corporation or
a limited liability company duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, as the case may be (which jurisdictions, as of the Closing Date, are
set forth on Schedule 4.1), (ii) has the full corporate or limited liability
company power and authority to execute, deliver and perform the Credit Documents
to which it is or will be a party, to own and hold its property and to engage in
its business as presently conducted, and (iii) is duly qualified to do business
as a foreign corporation or limited liability company and is in good standing in
each jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, except where the failure to be so
qualified, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
 
65

--------------------------------------------------------------------------------

 
 
4.2 Authorization; Enforceability.  Each Credit Party has taken all necessary
corporate or limited liability action, as applicable, to execute, deliver and
perform each of the Credit Documents to which it is a party, and has (or on any
later date of execution and delivery will have) validly executed and delivered
each of the Credit Documents to which it is a party.  This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).
 
4.3 No Violation.  The execution, delivery and performance by each Credit Party
of each of the Credit Documents to which it is a party, and compliance by it
with the terms hereof and thereof, do not and will not (i) violate any provision
of its articles or certificate of incorporation or formation, its bylaws or
operating agreement, or other applicable formation or organizational documents,
(ii) contravene any other Requirement of Law applicable to it, (iii) conflict
with, result in a breach of or constitute (with notice, lapse of time or both) a
default under any indenture, mortgage, lease, agreement, contract or other
instrument to which it is a party, by which it or any of its properties is bound
or to which it is subject, or (iv)  result in or require the creation or
imposition of any Lien, other than a Permitted Lien, upon any of its properties,
revenues or assets; except, in the case of clauses  (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
4.4 Governmental and Third-Party Authorization; Permits.  No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority, Self-Regulatory Organization, or other Person is
required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule 4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
4.5 Litigation.  Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
 
 
66

--------------------------------------------------------------------------------

 
 
4.6 Taxes.  Each of the Borrower and its Subsidiaries has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of its properties if unpaid, all taxes, assessments,
fees and other charges levied upon it or upon its properties that are shown
thereon as due and payable, other than those that are not yet delinquent or that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP.  Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby.  As of the
Closing Date, there is no ongoing audit or examination or, to the knowledge of
the Borrower, other investigation by any Governmental Authority of the tax
liability of any of the Borrower or its Subsidiaries, and there is no material
unresolved claim by any Governmental Authority concerning the tax liability of
the Borrower or any of its Subsidiaries for any period for which tax returns
have been or were required to have been filed, other than unsecured claims for
which adequate reserves have been established in accordance with GAAP.  As of
the Closing Date, neither the Borrower nor any of its Subsidiaries has waived or
extended or has been requested to waive or extend the statute of limitations
relating to the payment of any taxes.
 
4.7 Subsidiaries.  Schedule 4.7 sets forth a list, as of the Closing Date, of
all of the Subsidiaries of the Borrower and as to each such Subsidiary, the
percentage ownership (direct and indirect) of the Borrower in each class of its
Capital Stock and each direct owner thereof.
 
4.8 Full Disclosure.  All factual information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, any Arranger or any
Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, except as specifically represented in
Section 4.11(b), the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.  As
of the Closing Date, there is no fact known to any Credit Party that has, or
could reasonably be expected to have, a Material Adverse Effect, which fact has
not been set forth herein, in the consolidated financial statements of the
Borrower and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower to the Administrative Agent and/or the Lenders.
 
4.9 Margin Regulations.  No Credit Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.
 
 
67

--------------------------------------------------------------------------------

 
 
4.10 No Material Adverse Effect.  There has been no Material Adverse Effect
since December 31, 2009 and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
 
4.11 Financial Matters.
 
(a) The Borrower has heretofore furnished to the Administrative Agent copies of
the audited consolidated balance sheets of the Borrower and its Subsidiaries,
for the 2009 and 2008 fiscal years, in each case with the related statements of
income, stockholders’ equity, comprehensive income and cash flows for the fiscal
years then ended, together with the opinions of Ernst & Young LLP thereon.  Such
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the respective dates thereof and the
results of operations of the Borrower and its Subsidiaries on a consolidated
basis for the respective periods then ended.  Except as fully reflected in the
most recent financial statements referred to above and the notes thereto, there
are no material liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that are required in accordance with GAAP to be
reflected in such financial statements and that are not so reflected.
 
(b) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2013, giving effect
to the initial extensions of credit made under this Agreement, the payment of
transaction fees and expenses related to the foregoing and the consummation of
the other transactions contemplated hereby (the “Projections”).  In the good
faith opinion of management of the Borrower, the assumptions used in the
preparation of the Projections were fair, complete and reasonable when made and
continue to be fair, complete and reasonable as of the date hereof.  The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
 
(c) After giving effect to the consummation of the transactions contemplated
hereby, each Credit Party (i) has capital sufficient to carry on its businesses
as conducted and as proposed to be conducted, (ii) has assets with a fair
saleable value, determined on a going concern basis, which are (y) not less than
the amount required to pay the probable liability on its existing debts as they
become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.
 
 
68

--------------------------------------------------------------------------------

 
 
(d) Since December 31, 2009, there has not been an occurrence of a “material
weakness” (as defined in statement on Auditing Standards No. 60) in, or fraud
that involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
promulgated thereunder and the accounting and auditing principles, rules,
standards and practices promulgated or approved with respect thereto, in each
case that could reasonably be expected to have a Material Adverse Effect.
 
(e) Neither (i) the board of directors of the Borrower, a committee thereof or
an authorized officer of the Borrower has concluded that any financial statement
previously furnished to the Administrative Agent should no longer be relied upon
because of an error, nor (ii) has the Borrower been advised by its auditors that
a previously issued audit report or interim review cannot be relied on.
 
4.12 Ownership of Properties.  Each of the Borrower and its Subsidiaries (i) has
good and marketable title to all real property owned by it, (ii) holds interests
as lessee under valid leases in full force and effect with respect to all
material leased real and personal property used in connection with its business,
and (iii) has good title to all of its other material properties and assets
reflected in the most recent financial statements referred to in Section 4.11(a)
(except as sold or otherwise disposed of since the date thereof in the ordinary
course of business), in each case free and clear of all Liens other than
Permitted Liens.
 
4.13 ERISA.
 
(a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No ERISA Event
(i) has occurred within the five (5) year period prior to the Closing Date,
(ii) has occurred and is continuing, or (iii) to the knowledge of the Borrower,
is reasonably expected to occur with respect to any Plan.  No Plan has any
Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
(b) No Credit Party or any of its ERISA Affiliates has any outstanding liability
on account of a complete or partial withdrawal from any Multiemployer Plan, and
no Credit Party or any of its ERISA Affiliates would become subject to any
liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date.  No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
 
4.14 Environmental Matters.  Neither the Borrower nor any of its Subsidiaries is
involved in any suit, action or proceeding, or has received any notice,
complaint or other request for information from any Governmental Authority or
other Person, with respect to any actual or alleged Environmental Claims, and to
the knowledge of the Borrower, there are no threatened Environmental Claims, nor
any basis therefor.
 
 
69

--------------------------------------------------------------------------------

 
 
4.15 Compliance with Laws.  Each of the Borrower and its Subsidiaries has timely
filed all material reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority,
has retained all material records and documents required to be retained by it
under all applicable Requirements of Law, and is otherwise in compliance with
all applicable Requirements of Law in respect of the conduct of its business and
the ownership and operation of its properties, including without limitation, the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
4.16 Intellectual Property.  Each of the Borrower and its Subsidiaries owns, or
has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted.  No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
4.17 Regulated Industries.  No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
 
4.18 Insurance.  The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
4.19 Material Contracts.  Schedule 4.19 lists, as of the Closing Date, each
“material contract” (within the meaning of Item 601(b)(10) of Regulation S-K
under the Securities Act) to which the Borrower or any of its Subsidiaries is a
party, by which the Borrower or any of its Subsidiaries or its properties is
bound or to which the Borrower or any of its Subsidiaries is subject
(collectively, “Material Contracts”), and also indicates the parties
thereto.  As of the Closing Date, (i) each Material Contract is in full force
and effect and is enforceable by each of the Borrower and its Subsidiaries that
is a party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general or equitable principles
or by principles of good faith and fair dealing, and (ii) neither the Borrower
nor any of its Subsidiaries or, to the knowledge of the Borrower, any other
party thereto is in breach of or default under any Material Contract in any
material respect or has given notice of termination or cancellation of any
Material Contract.
 
4.20 No Burdensome Restrictions.  No Credit Party is subject to any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

 
 
4.21 OFAC; Anti-Terrorism Laws.
 
(a) No Credit Party or any Affiliate of any Credit Party (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or
(iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  The Credit Parties are in
compliance in all material respects with the PATRIOT Act.
 
ARTICLE V 
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
5.1 Financial Statements.  The Borrower will deliver to the Administrative Agent
on behalf of the Lenders:
 
(a) As soon as available and in any event within forty-five (45) days (or, if
earlier and if applicable to the Borrower, the quarterly report deadline under
the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the first fiscal quarter of
fiscal year 2010, unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated and consolidating statements of income, cash flows and
stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
 
 
71

--------------------------------------------------------------------------------

 
 
(b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2010, an audited consolidated and unaudited consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related audited consolidated and unaudited consolidating statements
of income, cash flows and stockholders’ equity for the Borrower and its
Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year together with comparative budgeted figures for the
fiscal year then ended, all in reasonable detail and (with respect to the
audited statements) certified by the independent certified public accounting
firm regularly retained by the Borrower or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a letter from such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.
 
(c) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or  5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.12.  This Section 5.1(c) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.8(b) and 8.2.
 
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or  5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents.  The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
 
72

--------------------------------------------------------------------------------

 
 
5.2 Other Business and Financial Information.  The Borrower will deliver to the
Administrative Agent and each Lender:
 
(a) Concurrently with each delivery of the financial statements described in
Sections 5.1(a) and  5.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of the Borrower, together with a Covenant Compliance Worksheet
reflecting the computation of the financial covenants set forth in Article VI as
of the last day of the period covered by such financial statements;
 
(b) As soon as available and in any event within thirty (30) days after the
commencement of each fiscal year, beginning with the 2011 fiscal year, a
consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on an annual basis), consisting of a consolidated balance
sheet and consolidated statements of income and cash flows, together with a
certificate of a Financial Officer of the Borrower to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
 
(c) Promptly upon receipt thereof, copies of any “management letter” submitted
to any Credit Party by its certified public accountants in connection with each
annual, interim or special audit, and promptly upon completion thereof, any
response reports from such Credit Party in respect thereof;
 
(d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
 
(e) Promptly upon (and in any event within five (5) Business Days after) any
Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:
 
(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Borrower specifying the nature of such
Default or Event of Default, the period of existence thereof and the action that
the Borrower has taken and proposes to take with respect thereto;
 
 
73

--------------------------------------------------------------------------------

 
 
(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);
 
(iii) the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
 
(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of the Borrower specifying the details of such ERISA Event
and the action that the applicable Person has taken and proposes to take with
respect thereto, (y) a copy of any notice with respect to such ERISA Event that
may be required to be filed with the PBGC and (z) a copy of any notice delivered
by the PBGC to any Credit Party or an ERISA Affiliate with respect to such ERISA
Event;
 
(v) the occurrence of any material default under, or any proposed or threatened
termination or cancellation of, any Material Contract (including without
limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
 
(vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or any of its Subsidiaries or release of any
Hazardous Substance; but in each case under clauses  (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and
 
(vii) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
 
 
74

--------------------------------------------------------------------------------

 
 
(f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
 
5.3 Compliance with All Material Contracts.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with each term,
condition and provision of all Material Contracts.
 
5.4 Existence; Franchises; Maintenance of Properties.  The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain and preserve in full force
and effect its legal existence, except as expressly permitted otherwise by
Section 7.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.
 
5.5 Use of Proceeds.  The proceeds of the Loans shall be used as follows: (i) up
to $150,000,000 of the proceeds of the Loans shall be used to provide liquidity
for the clearing operations of ICE Clear Europe, (ii) up to $50,000,000 of the
proceeds of the Loans shall be used to provide liquidity for the clearing
operations of ICE Clear US, (iii) up to $100,000,000 of the proceeds of the
Loans shall be used to provide liquidity for the clearing operations of ICE
Trust, (iv) up to $3,000,000 of the proceeds of the Loans shall be used to
provide liquidity for the clearing operations of ICE Clear Canada, and (v) the
remainder, plus any portion of the proceeds no longer necessary to be reserved
for the purposes set forth in the foregoing clauses (i) through (iv), shall be
used to provide for working capital and general corporate purposes of the
Borrower.
 
5.6 Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.
 
5.7 Payment of Obligations.  The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien (other than a Permitted Lien) upon any of the
properties of any such Person; provided, however, that no such Person shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party is maintaining adequate reserves with respect thereto in accordance with
GAAP.
 
 
75

--------------------------------------------------------------------------------

 
 
5.8 Insurance.  The Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance with
respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
 
5.9 Maintenance of Books and Records; Inspection.  The Borrower will, and will
cause each of its Subsidiaries to, (i) maintain adequate books, accounts and
records, in which full, true and correct entries shall be made of all financial
transactions in relation to its business and properties, and prepare all
financial statements required under this Agreement, in each case in accordance
with GAAP and in compliance with the requirements of any Governmental Authority
or Self-Regulatory Organization having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts (except with respect to information which disclosure thereof is
prohibited pursuant to arrangements among ICE Futures Europe, the United Kingdom
Financial Services Authority, or other Governmental Authorities with
jurisdiction over ICE Futures Europe and ICE Futures Europe’s members), and make
copies and memoranda of them, and to discuss its affairs, finances and accounts
with its officers and employees and, upon reasonable notice to the Borrower, the
independent public accountants of the Borrower and its Subsidiaries (and by this
provision the Borrower authorizes such accountants to discuss the finances and
affairs of the Borrower and its Subsidiaries), all at such times and from time
to time, upon reasonable notice and during business hours, as may be reasonably
requested; provided however, that when a Default or Event of Default exists the
Administrative Agent may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.
 
5.10 Permitted Acquisitions.  The Borrower shall comply with, and cause each
other applicable Credit Party to comply with, the following covenants:
 
(a) Promptly after the consummation of any Permitted Acquisition or such later
date reasonably acceptable to the Administrative Agent, the Borrower shall have
delivered to the Administrative Agent the following (provided, however, that the
delivery of the statements in clause (iii) below shall be required only with
respect to Permitted Acquisitions having an Acquisition Amount exceeding
$200,000,000):
 
(i) a reasonably detailed description of the material terms of such Acquisition
(including, without limitation, the purchase price and method and structure of
payment) and of each Person or business that is the subject of such Acquisition
(each, a “Target”);
 
 
76

--------------------------------------------------------------------------------

 
 
(ii) to the extent available, audited historical financial statements of the
Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
 
(iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and
 
(iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Borrower setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Acquisition has not
resulted in a violation of any provision of this Section 5.10 or any other
provision of this Agreement, and (x) the requirements set forth in Section 7.5
have been satisfied (with financial covenant calculations to be attached to the
certificate using the Covenant Compliance Worksheet).
 
(b) As soon as reasonably practicable after the consummation of any such
Acquisition, the Borrower will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
 
(c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.10(a)(iv) are, to the best
of such Financial Officer’s knowledge, true and correct in all material respects
as of the date such certificate is given, which representation and warranty
shall be deemed to be a representation and warranty as of the date thereof for
all purposes hereunder, including, without limitation, for purposes of
Sections 3.2 and 8.1.
 
5.11 Creation or Acquisition of Subsidiaries.  Subject to the provisions of
Sections 5.10 and  7.5, the Borrower may from time to time create or acquire new
Wholly Owned Subsidiaries in connection with Permitted Acquisitions or
otherwise, and the Wholly Owned Subsidiaries of the Borrower may create or
acquire new Wholly Owned Subsidiaries, provided that concurrently with (and in
any event within ten (10) Business Days after or such later time approved by the
Administrative Agent) the creation or direct or indirect acquisition thereof,
each such new Subsidiary will execute and deliver to the Administrative Agent a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrower under this Agreement and the other Credit Documents; provided
that no Foreign Subsidiary shall be required to provide a guaranty to the extent
(and for as long as) doing so would cause any adverse tax or regulatory
consequences to the Borrower, and provided further that for any Subsidiary
created for the sole purpose of making a Permitted Acquisition and so long as
such Subsidiary has no assets, the Borrower shall not be required to comply with
this Section 5.11 until the consummation of such Permitted Acquisition.
 
 
77

--------------------------------------------------------------------------------

 
 
5.12 OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause each of
its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country or
with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
 
5.13 Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
6.1 Maximum Total Leverage Ratio.  The Total Leverage Ratio as of the last day
of any fiscal quarter, beginning with the first fiscal quarter of 2010, shall
not be greater than the ratio of 2.50 to 1.00.
 
6.2 Minimum Interest Coverage Ratio.  The Interest Coverage Ratio as of the last
day of any fiscal quarter, beginning with the first fiscal quarter of 2010,
shall not be less than 5.0 to 1.0.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
 
78

--------------------------------------------------------------------------------

 
 
7.1 Merger; Consolidation.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, amalgamation, merger or other combination, or agree to do any of
the foregoing; provided, however, that so long as no Default or Event of Default
has occurred and is continuing or would result therefrom:
 
(i) any Subsidiary of the Borrower may merge, consolidate or amalgamate with, or
be liquidated into, (x) the Borrower (so long as the Borrower is the surviving
or continuing entity) or (y) any other Subsidiary of the Borrower (so long as,
if either Person is a Subsidiary Guarantor, the surviving Person is a Subsidiary
Guarantor, and if either Person is a Wholly Owned Subsidiary, the surviving
Person is a Wholly Owned Subsidiary);
 
(ii) the Borrower may merge, consolidate or amalgamate with another Person
(other than another Credit Party), so long as (y) the Borrower is the surviving
entity, and (z) if such merger, consolidation or amalgamation constitutes an
Acquisition, the applicable conditions and requirements of Sections 5.11 and 
7.5 are satisfied; and
 
(iii) to the extent not otherwise permitted under the foregoing clauses, any
Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
 
7.2 Indebtedness.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness
other than (without duplication):
 
(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;
 
(ii) (A) Indebtedness of the Credit Parties under the Existing 2007 Credit
Facility and the other “Credit Documents” (as defined in the Existing 2007
Credit Facility) and (B) Indebtedness of the Credit Parties under the Existing
2009 Credit Facility and the other “Credit Documents” (as defined in the
Existing 2009 Credit Facility);
 
(iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
 
(iv) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets in the ordinary course of business (or
assumed or acquired by the Borrower and its Subsidiaries in connection with a
Permitted Acquisition or other transaction permitted under this Agreement),
including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof, provided that all such Indebtedness shall
not exceed $25,000,000 in aggregate principal amount outstanding at any one
time;
 
 
79

--------------------------------------------------------------------------------

 
 
(v) unsecured loans and advances (A) by the Borrower or any Subsidiary of the
Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the Borrower to
the Borrower, or (C) by the Borrower or any Subsidiary of the Borrower to any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, provided in each
case that any such loan or advance made pursuant to clause (C) above is
subordinated in right and time of payment to the Obligations and is evidenced by
a promissory note, in form and substance reasonably satisfactory to the
Administrative Agent;
 
(vi) Indebtedness of the Borrower or any of its Subsidiaries under Hedge
Agreements entered into in the ordinary course of business to manage existing or
anticipated interest rate or foreign currency risks and not for speculative
purposes;
 
(vii) Indebtedness existing on the Closing Date and described in
Schedule 7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;
 
(viii) Indebtedness consisting of Guaranty Obligations of the Borrower or any of
its Subsidiaries incurred in the ordinary course of business for the benefit of
another Credit Party, provided that the primary obligation being guaranteed is
expressly permitted by this Agreement;
 
(ix) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;
 
(x) Indebtedness of ICE Clear Europe under the ICE Clear Europe Payment Services
Agreement not exceeding $150,000,000 in aggregate principal amount outstanding;
 
(xi) Indebtedness consisting of Guaranty Obligations of the Borrower with
respect to the ICE Clear Europe Payment Services Agreement;
 
(xii) unsecured Indebtedness of the Borrower not exceeding $400,000,000 in
aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;
 
(xiii) unsecured Indebtedness of a Subsidiary acquired after the Closing Date or
a Person merged into or consolidated with the Borrower or any Subsidiary after
the Closing Date, in each case in connection with a Permitted Acquisition, which
Indebtedness in each case exists at the time of such Permitted Acquisition and
is not created in contemplation of such event, provided that all such
Indebtedness shall not exceed $250,000,000 in aggregate principal amount
outstanding at any one time;
 
 
80

--------------------------------------------------------------------------------

 
 
(xiv) other unsecured Indebtedness of the Borrower; provided that (A) that at
the time of incurrence of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing (or would result therefrom), and (B) the
Borrower is in compliance with the Total Leverage Ratio covenant set forth in
Section 6.1 on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness; and
 
(xv) other unsecured Indebtedness of the Subsidiaries of the Borrower not
exceeding $50,000,000 in aggregate principal amount outstanding at any time.
 
7.3 Liens.  The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
 
(i) Liens in existence on the Closing Date and set forth on Schedule 7.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
 
(ii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
thirty (30) days or that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP (if so required);
 
(iii) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 8.1(k)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business;
 
(iv) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);
 
(v) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);
 
 
81

--------------------------------------------------------------------------------

 
 
(vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
 
(vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
 
(viii) any leases, subleases, licenses or sublicenses granted by the Borrower or
any of its Subsidiaries to third parties in the ordinary course of business and
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license permitted under this Agreement;
 
(ix) Liens created in connection with the Guaranty Fund; and
 
(x) other Liens securing obligations of the Borrower and its Subsidiaries not
exceeding $20,000,000 in aggregate principal amount outstanding at any time.
 
7.4 Asset Dispositions.  The Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, make or agree to make any Asset
Disposition except for:
 
(i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
 
(ii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is
not a Subsidiary Guarantor), in each case so long as no Event of Default shall
have occurred and be continuing or would result therefrom;
 
(iii) the sale, exchange or other disposition in the ordinary course of business
of equipment or other capital assets that are obsolete or no longer necessary
for the operations of the Borrower and its Subsidiaries; and
 
(iv) the sale or other disposition of assets (other than the Capital Stock of
Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $40,000,000 and  (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
 
 
82

--------------------------------------------------------------------------------

 
 
7.5 Acquisitions.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, consummate any Acquisition, provided that the Borrower or
any of its Subsidiaries may consummate any Acquisition so long as (i) prior to
the closing of such Acquisition, the Borrower shall provide the Lenders with a
Compliance Certificate prepared on a Pro Forma Basis giving effect to such
Acquisition that demonstrates compliance with the covenants in Article VI on a
Pro Forma Basis, (ii) in the case of an Acquisition to which the Borrower is a
party involving a merger, amalgamation or the acquisition of control of the
Capital Stock of a Person, the Borrower is the surviving or acquiring entity, as
the case may be, (iii) each business acquired shall be in substantially the same
line of business as the business conducted by the Borrower or its Subsidiaries
on the Closing Date or in lines of business reasonably related thereto, (iv) the
board of directors or equivalent governing body of the Person whose Capital
Stock or business is acquired shall have approved such Acquisition, if required
by applicable law (but provided in any event such Acquisition shall not be
“hostile”), (v) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of any such Acquisition or would
exist immediately after giving effect thereto and (vi) the applicable conditions
and requirements of Section 5.11 are satisfied.
 
7.6 Restricted Payments.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or purchase, redeem, retire or otherwise acquire for value any
shares of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or set aside funds for any of the foregoing (any of the foregoing
being a “Restricted Payment”), except that:
 
(a) each Subsidiary may make payments to the Borrower for its proportionate
share of the tax liability of the affiliated group of entities that file
consolidated federal income tax returns, provided that such payments are used to
pay taxes, and provided further that any tax refunds received by the Borrower
that are attributable to the any of its Subsidiaries shall be returned promptly
by the Borrower to such Subsidiary;
 
(b) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or to another Subsidiary of the
Borrower, in each case to the extent not prohibited under applicable
Requirements of Law;
 
(c) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock; and
 
(d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and any of its Subsidiaries
may make any Restricted Payment.
 
 
83

--------------------------------------------------------------------------------

 
 
7.7 Transactions with Affiliates.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service) with any officer, director, stockholder or other Affiliate of
the Borrower or any of its Subsidiaries, except in the ordinary course of its
business and upon fair and reasonable terms that are no less favorable to it
than it would be obtained in a comparable arm’s length transaction with a Person
other than an Affiliate of the Borrower or any of its Subsidiaries; provided,
however, that nothing contained in this Section 7.7 shall prohibit:
 
(i) transactions described on Schedule 7.7 (and any renewals or replacements
thereof on terms not materially more disadvantageous to the applicable Credit
Party) or otherwise expressly permitted under any other provision of this
Agreement;
 
(ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and
 
(iii) transactions with Affiliates in good faith in the ordinary course of the
Borrower’s or such Subsidiary’s business consistent with past practice and on
terms no less favorable to the Borrower or such Subsidiary than those that could
have been obtained in a comparable transaction on an arm’s length basis from a
Person that is not an Affiliate.
 
7.8 Lines of Business.  The Borrower will not, and will not permit or cause any
of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
 
7.9 Limitation on Certain Restrictions.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause  (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund, (v) the Existing 2007 Credit Facility and Existing 2009 Credit Facility,
and any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of the restrictions existing as of the date hereof and
(vi) customary restrictions and conditions contained in any agreement relating
to the sale of assets (including Capital Stock of a Subsidiary) pending such
sale, provided that such restrictions and conditions apply only to the assets
being sold and such sale is permitted under this Agreement.
 
 
84

--------------------------------------------------------------------------------

 
 
7.10 No Other Negative Pledges.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, except for such agreements or restrictions existing under or
by reason of (i) this Agreement and the other Credit Documents, (ii) applicable
Requirements of Law, (iii) any agreement or instrument creating a Permitted Lien
(but only to the extent such agreement or restriction applies to the assets
subject to such Permitted Lien), (iv) customary provisions in leases and
licenses of real or personal property entered into by the Borrower or any
Subsidiary as lessee or licensee in the ordinary course of business, restricting
the granting of Liens therein or in property that is the subject thereof, (v)
the Existing 2007 Credit Facility and Existing 2009 Credit Facility, and any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions existing as of the date hereof and (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.
 
7.11 Investments in Subsidiaries.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, purchase, own, invest
in or otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any Domestic Subsidiary of
the Borrower that is both (a) not a Wholly-Owned Subsidiary and (b) not a
Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make or permit
to exist any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Non-Wholly-Owned Subsidiary
(collectively, “Investments”) other than:
 
(i) Investments in Non-Wholly-Owned Subsidiaries existing as of the Closing
Date;
 
(ii) Investments of the Borrower in ICE Trust made from proceeds of Loans not to
exceed $100,000,000 outstanding at any time; and
 
(iii) other Investments in Non Wholly-Owned Subsidiaries made in any fiscal year
in an aggregate amount not exceeding 15% of Consolidated EBITDA for the fiscal
year most recently ended.
 
7.12 Fiscal Year.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, change its fiscal year or its method of determining fiscal
quarters.
 
7.13 Accounting Changes.  Other than as permitted pursuant to Section 1.2, the
Borrower will not, and will not permit or cause any of its Subsidiaries to, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP (or, in the case of Foreign Subsidiaries,
generally accepted accounting principles in the jurisdiction of its
organization).
 
 
85

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
 
(a) The Borrower shall fail to pay when due (i) any principal of any Loan or any
Reimbursement Obligation, or (ii) any interest on any Loan, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause  (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause  (ii) only) such failure shall
continue for a period of three (3) Business Days;
 
(b) The Borrower or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of
Sections 5.2(e)(i),  5.4, 5.5, 5.10, or  5.11 or in Articles VI or VII or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Sections 5.1 or  5.2 (other than Section 5.2(e)(i)) and
(in the case of this clause  (ii) only) such failure shall continue unremedied
for a period of five (5) days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to the Borrower;
 
(c) The Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections
8.1(a) and 8.1(b), and such failure (i) by the express terms of such Credit
Document, constitutes an Event of Default, or (ii) shall continue unremedied for
any grace period specifically applicable thereto or, if no grace period is
specifically applicable, for a period of thirty (30) days after the earlier of
(y) the date on which a Responsible Officer of the Borrower acquires knowledge
thereof and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to the Borrower; or any default or event of
default shall occur under any Hedge Agreement to which the Borrower and any
Hedge Party are parties;
 
(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
at any time in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
 
(e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest due under the Existing 2007 Credit Facility, the Existing 2009 Credit
Facility or any other Indebtedness (other than the Indebtedness incurred
pursuant to this Agreement) having an aggregate principal amount of at least
$1,000,000 or (ii) fail to observe, perform or comply with any condition,
covenant or agreement contained in any agreement or instrument evidencing or
relating to any such Indebtedness, or any other event shall occur or condition
exist in respect thereof, and the effect of such failure, event or condition is
to cause, or permit the holder or holders of such Indebtedness (or a trustee or
agent on its or their behalf) to cause (with or without the giving of notice,
lapse of time, or both), without regard to any subordination terms with respect
thereto, such Indebtedness to become due, or to be prepaid, redeemed, purchased
or defeased, prior to its stated maturity;
 
 
86

--------------------------------------------------------------------------------

 
 
(f) The Borrower or any other Credit Party shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 8.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;
 
(g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
 
(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by insurance as to which the surety or insurer, as the
case may be, has the financial ability to perform and has acknowledged liability
in writing) in excess of $1,000,000 shall be entered or filed against the
Borrower or any other Credit Party or any of their respective properties and the
same shall not be paid, dismissed, bonded, vacated, stayed or discharged within
a period of thirty (30) days or in any event later than five (5) days prior to
the date of any proposed sale of such property thereunder;
 
(i) Any Credit Document shall for any reason (other than as explicitly permitted
under this Agreement or any other Credit Document) cease to be in full force and
effect as to any Credit Party, or any Credit Party or any Person acting on its
behalf shall deny or disaffirm such Credit Party’s obligations thereunder;
 
(j) A Change of Control shall have occurred;
 
(k) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, any
Credit Party and its ERISA Affiliates have incurred, or could reasonably be
expected to incur, liability to any one or more Plans or Multiemployer Plans or
to the PBGC (or to any combination thereof) in excess of $1,000,000; or
 
 
87

--------------------------------------------------------------------------------

 
 
(l) Any one or more licenses, permits, accreditations or authorizations of the
Borrower or any other Credit Party shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
the Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.
 
8.2 Remedies:  Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:
 
(a) Declare the Commitments and the Swingline Commitment to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Commitments, the Swingline Commitment and the Issuing
Lender’s obligation to issue Letters of Credit shall automatically be
terminated;
 
(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents (but,
for the avoidance of doubt, excluding any amounts owing under any Hedge
Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrower; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 8.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrower;
 
(c) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith;
 
(d) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law; and
 
(e) Direct the Borrower to deposit (and the Borrower hereby agrees, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the aggregate Stated Amount of all Letters of Credit then
outstanding (whether or not any beneficiary under any Letter of Credit shall
have drawn or be entitled at such time to draw thereunder), such amount to be
held by the Administrative Agent in the Cash Collateral Account as security for
the Letter of Credit Exposure as described in Section 2.19(i);
 
 
88

--------------------------------------------------------------------------------

 
 
8.3 Remedies: Set-Off.  Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1 Appointment and Authority.  Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Swingline Lender) hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents, and Wells Fargo Bank,
National Association, London Branch to act on its behalf as the Multicurrency
Agent hereunder and under the other Credit Documents, and authorizes each of the
Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
 
9.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.3 Exculpatory Provisions.  The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Credit
Documents.  Without limiting the generality of the foregoing, each of the
Agents:
 
 
89

--------------------------------------------------------------------------------

 
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the such
Agent to liability or that is contrary to any Credit Document or applicable law;
and
 
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections  10.5 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct.  Each Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower or a Lender.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article  III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.4 Reliance by Administrative Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  Each Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
 
90

--------------------------------------------------------------------------------

 
 
9.5 Delegation of Duties.  Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by such Agent.  Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
9.6 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, provided that if such bank is not a Lender
or an Affiliate of a Lender, the Borrower shall have the right to consent to
such appointment (such consent to not be unreasonably withheld).  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section  10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
 
91

--------------------------------------------------------------------------------

 
 
9.7 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.
 
9.8 No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or other agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
 
9.9 Guaranty Matters.  The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty,
pursuant to this Section 9.9.
 
9.10 Swingline Lender.  The provisions of this Article IX (other than Section
9.2) shall apply to the Swingline Lender mutatis mutandis to the same extent as
such provisions apply to the Administrative Agent.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1 Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Agents, the Arrangers and their respective Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Arrangers), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Agents or any
Lender (including the fees, charges and disbursements of any counsel for the
Agents or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iv) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, any Agent or
any Lender as a result of conduct of the Borrower that violates a sanction
enforced by OFAC.
 
 
92

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall indemnify each Agent (and any sub-agent thereof), the
Arrangers, each Lender, and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by any Credit Party, or any Environmental Claim related in any way to
any Credit Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.1(a) or Section 10.1(b) to be paid by it to any
Agent (or any sub-agent thereof), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) such Lender’s proportion (based on
the percentages as used in determining the Required Lenders as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) in connection with such capacity.  The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of Section
2.3(c).
 
(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in Section 10.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except as a result of such Indemnitee’s gross negligence or willful
misconduct.
 
 
93

--------------------------------------------------------------------------------

 
 
(e) All amounts due under this Section shall be payable by the Borrower upon
demand therefor.
 
10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
 
(a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).
 
(b) Each Credit Party irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any Credit Document shall affect any right
that the Administrative Agent, any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Credit Document against
any Credit Party or any of their respective properties in the courts of any
jurisdiction.
 
(c) The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section 10.2(b).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
 
 
94

--------------------------------------------------------------------------------

 
 
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.4.  Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
 
10.3 Waiver of Jury Trial..  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.4 Notices; Effectiveness; Electronic Communication.
 
(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 10.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
(i) if to the Borrower, the Administrative Agent, the Multicurrency Agent, the
Issuing Lender or the Swingline Lender, to it at the address (or telecopier
number) specified for such Person on Schedule 1.1(a); and
 
(ii) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
 
 
95

--------------------------------------------------------------------------------

 
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause  (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).
 
10.5 Amendments, Waivers, etc.  No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:
 
(a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation, reduce the
rate of or forgive any interest thereon (provided that only the consent of the
Required Lenders shall be required to waive the applicability of any
post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts) (it being understood that an amendment to the definition
of Total Leverage Ratio (or any defined terms used therein) shall not constitute
a reduction of any interest rate or fees hereunder), (ii) extend the final
scheduled maturity date or any other scheduled date for the payment of any
principal of or interest on any Loan (including any scheduled date for the
mandatory termination of any Commitments), or extend the time of payment of any
fees hereunder (other than fees payable to the Administrative Agent or the
Arrangers for their own accounts), or extend the time of payment of any
Reimbursement Obligation or any interest thereon, or extend the expiry date of
any Letter of Credit beyond the Letter of Credit Maturity Date, or
(iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 3.2 or of any Default or Event of
Default or mandatory termination in the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
 
 
96

--------------------------------------------------------------------------------

 
 
(b) unless agreed to by all of the Lenders, (i) release any Guarantor from its
obligations under the Guaranty (other than (A) as may be otherwise specifically
provided in this Agreement or in any other Credit Document or (B) in connection
with the sale or other disposition of all of the Capital Stock of such Guarantor
in a transaction expressly permitted under or pursuant to this Agreement),
(ii) reduce the percentage of the aggregate Commitments or of the aggregate
unpaid principal amount of the Loans, or the number or percentage of Lenders,
that shall be required for the Lenders or any of them to take or approve, or
direct the Administrative Agent to take, any action hereunder or under any other
Credit Document (including as set forth in the definition of “Required
Lenders”), (iii) change any other provision of this Agreement or any of the
other Credit Documents requiring, by its terms, the consent or approval of all
the Lenders for such amendment, modification, waiver, discharge, termination or
consent, or (iv) change or waive any provision of Section 2.12(e), Section 
2.14, any other provision of this Agreement or any other Credit Document
requiring pro rata treatment of any Lenders, or this Section 10.5;
 
(c) change any provisions of any Credit Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those of Lenders holding Loans of any other Class
without the written consent of the Required Lenders of each adversely affected
Class;
 
(d) unless agreed to by the Swingline Lender or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the Swingline Lender or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents; and
 
(e) unless agreed to by each Hedge Party that would be adversely affected
thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any
provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement);
 
and provided further that any waiver, amendment or modification of this
Agreement that by its terms adversely affects the rights or duties under this
Agreement of the Dollar Lenders (but not the Multicurrency Lenders) or the
Multicurrency Lenders (but not the Dollar Lenders) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders;
 
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section  1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth
herein.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
 
97

--------------------------------------------------------------------------------

 
 
10.6 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section 10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section  10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans and Letters of Credit) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i) The prior written consent of the Administrative Agent and the Borrower (such
consent not to be unreasonably withheld or delayed) is obtained, except that
 
(A) the consent of the Borrower shall not be required if (y) a Default or Event
of Default has occurred and is continuing at the time of such assignment or
(z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
 
(B) the consent of the Administrative Agent shall not be required for
assignments in respect of  a Commitment if such assignment is to a Person that
is a Revolving Credit Lender;
 
 
98

--------------------------------------------------------------------------------

 
 
(ii) (A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans of a Class at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause  (A) above, the aggregate amount of the Commitment of a
Class (which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of a Class of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (x) $5,000,000, in the case of any assignment in respect of a
Commitment of a Class (which for this purpose includes Revolving Loans of such
Class outstanding), or (y) the entire Swingline Commitment and the full amount
of the outstanding Swingline Loans, in the case of Swingline Loans, in any case,
treating assignments to two or more Approved Funds under common management as
one assignment for purposes of the minimum amounts, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment of a Class assigned, except that this
clause  (iii) shall not apply to rights in respect of Swingline Loans;
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire;
 
(v) no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries; and
 
(vi) no such assignment shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b),  2.16,  2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2 and/or A-3, as applicable.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).
 
 
99

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address for notices referred to in Schedule
1.1(a) a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice.  In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations
Swingline Loans and Letters of Credit) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.5(a) and clause  (i) of Section 10.5(b) that affects
such Participant.  Subject to Section 10.6(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15(a),  2.15(b),
2.16 and  2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section  10.6(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section  8.3 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.14(b) as though it were a Lender.
 
(e) A Participant shall not be entitled to receive any greater payment under
Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(e) as though it were a Lender.
 
 
100

--------------------------------------------------------------------------------

 
 
(f) Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment or grant to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.
 
(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.
 
(h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section  10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.11.
 
(i) Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Commitments and Revolving Loans in accordance with this
Section 10.6, Wells Fargo may resign as Issuing Lender and Swingline Lender upon
written notice to the Borrower and the Lenders.  Upon any such notice of
resignation, the Borrower shall have the right to appoint from among the Lenders
a successor Issuing Lender; provided that no failure by the Borrower to make
such appointment shall affect the resignation of Wells Fargo as Issuing
Lender.  Wells Fargo shall retain all of the rights and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation and all obligations of
the Borrower and the Revolving Credit Lenders with respect thereto (including
the right to require the Revolving Credit Lenders to make Revolving Loans or
fund participation interests pursuant to Section 2.19).
 
10.7 No Waiver.  The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
 
 
101

--------------------------------------------------------------------------------

 
 
10.8 Survival.  All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations.  In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a), 
2.15(b), 2.16, 2.17 and 10.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and any termination of
this Agreement or any of the other Credit Documents.  Except as set forth above,
this Agreement and the Credit Documents shall be deemed terminated upon the
indefeasible payment in full of the Obligations.
 
10.9 Severability.  To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.
 
10.10 Construction.  The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof.  Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
10.11 Confidentiality.  Each of the Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.
 
 
102

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.12 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters).  Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or by PDF formatted page sent by electronic mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
10.13 Disclosure of Information.  The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications.  Such
information will consist of deal terms and other information customarily found
in such publications.
 
10.14 USA Patriot Act Notice.  Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
 
103

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized officers as of the date first above
written.



         
INTERCONTINENTALEXCHANGE, INC.
     
By: 
/s/ Scott A. Hill
   
Name: 
Scott A. Hill
   
Title:
Senior Vice President and
     
Chief Financial Officer
         
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association), as Administrative Agent, Swingline Lender and as a Lender
         
By:
/s/ G. Mendel Lay, Jr.
   
Name:
G. Mendel Lay, Jr.
   
Title:
Senior Vice President
         
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
     
By:
/s/ Thomas M. Paulk
   
Name:
Thomas M. Paulk
   
Title:
Vice President
         
BANK OF MONTREAL (Chicago Branch), as Documentation Agent and as a Lender
     
By:
/s/ Scott Ferris
   
Name:
Scott Ferris
   
Title:
Managing Director
         
SOCIETE GENERALE, as Documentation Agent and as a Lender
     
By:
/s/ Ambrish Thanawala
   
Name:
Ambrish Thanawala
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH, as Documentation Agent
and as a Lender
         
By: 
/s/ Chimie T. Pemba
   
Name: 
Chimie T. Pemba
   
Title:
Authorized Signatory
         
REGIONS BANK, as a Lender
     
By:
/s/ Stephen Brothers
   
Name:
Stephen Brothers
   
Title:
Senior Vice President
         
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
     
By:
/s/ Robert Chelsey
   
Name:
Robert Chelsey
   
Title:
Director
         
By:
/s/ Michael Campites
   
Name:
Michael Campites
   
Title:
Vice President
         
MORGAN STANLEY BANK, N.A., as a Lender
     
By:
/s/ Ryan Vetsch
   
Name:
Ryan Vetsch
   
Title:
Authorized Signatory
         
FIFTH THIRD BANK AN OHIO BANKING CORPORATION, as a Lender
     
By:
/s/ Mitchell A. Early
   
Name:
Mitchell A. Early
   
Title:
Portfolio Manager
         
THE BANK OF NEW YORK MELLON, as a Lender
     
By:
/s/ Robert J. Motzel, Jr.
   
Name:
Robert J. Motzel,  Jr.
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender
     
By: 
/s/ Eric Tsai
   
Name: 
Eric Tsai
   
Title:
V.P. & General Manager
         
TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH, as a Lender
     
By:
/s/ Li-Hua Huang
   
Name:
Li-Hua Huang
   
Title:
AVP & General Manager
         
BANK OF TAIWAN, NEW YORK AGENCY, as a Lender
     
By:
/s/ Thomas K.C. Wu
   
Name:
Thomas K.C. Wu
   
Title:
VP & General Manager
         
E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender
     
By:
/s/ Benjamin Lin
   
Name:
Benjamin Lin
   
Title:
EVP & General Manager
         
FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender
     
By:
/s/ Jenn-Hwa Wang
   
Name:
Jenn-Hwa Wang
   
Title:
General Manager
         
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY, as a Lender
         
By:
/s/ Henry Hsieh
   
Name:
Henry Hsieh
   
Title:
Assistant Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
TAIWAN BUSINESS BANK, as a Lender
         
By: 
/s/ Alex Wang
   
Name: 
Alex Wang
   
Title:
S.V.P. & General Manager
         
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
         
By:
/s/ Priscilla Hsing
   
Name:
Priscilla Hsing
   
Title:
VP & DGM
         
BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a Lender
     
By:
/s/ Shelley He
   
Name:
Shelley He
   
Title:
Deputy General Manager
         
THE CHIBA BANK, LTD., NEW YORK BRANCH, as a Lender
     
By:
/s/ Akihiro Watanabe
   
Name:
Akihiro Watanabe
   
Title:
Senior Deputy General Manager

 
 